Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.1 Filed 08/26/21 Page 1 of 101




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


HALLEY ASCHER, et al., on behalf of             Master File No. 2:12-md-02311
themselves and all others similarly situated,
                                                Case No.
                       Plaintiffs,
                                                  CLASS ACTION COMPLAINT FOR
       v.                                        DAMAGES AND INJUNCTIVE RELIEF

ZF TRW AUTOMOTIVE HOLDING CORP.,                           JURY TRIAL DEMANDED
ZF FRIEDRICHSHAFEN AG, LUCAS
AUTOMOTIVE GMBH, ROBERT BOSCH
GMBH, and ROBERT BOSCH LLC,

                       Defendants.


IN RE HYDRAULIC BRAKING SYSTEMS
    Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.2 Filed 08/26/21 Page 2 of 101




          Plaintiffs Halley Ascher, Gregory Asken, Melissa Barron, Kimberly Bennett, Ron Blau,

Tenisha Burgos, Kent Busek, Jane Butler, Jennifer Chase, Nathan Croom, Lori Curtis, Jessica

Normile, Theresia Dillard, Alena Farrell, Jane Fitzgerald, Carroll Gibbs, Dori Gilels, Jason Grala,

Ian Groves, Curtis Gunnerson, Tom Halverson, Curtis Harr, Andrew Hedlund, Gary Arthur Herr,

John Hollingsworth, Elizabeth Kaufman, Robert Klingler, Bonnie Vander Meulen, Rebecca Lynn

Morrow, Edward Muscara, Stacey Nickell, Roger Olson, James Phelps, William Picotte, Whitney

Porter, Cindy Prince, Janne M. Rice, Robert Rice, Jr., Frances Gammell-Roach, Darrel Senior,

Meetesh Shah, Darcy Sherman, Erica Shoaf, Arthur Stukey, Kathleen Tawney, Jane Taylor, Keith

Uehara, Michael Wick, and Phillip Young (“Plaintiffs”), on behalf of themselves and all others

similarly situated (the “Classes” as defined below), upon personal knowledge as to the facts

pertaining to themselves and upon information and belief as to all other matters, and based on the

investigation of counsel, bring this class action for damages, injunctive relief, and other relief

pursuant to federal antitrust laws and state antitrust, unfair competition, consumer protection, and

unjust enrichment laws. Plaintiffs demand a jury trial and allege as follows:

                                       NATURE OF ACTION

          1.     This lawsuit is brought as a proposed class action against Defendants ZF TRW

Automotive Holdings Corp, ZF Friedrichshafen AG (the successor in interest into which TRW

KFZ Ausrüstung GmbH merged), and Lucas Automotive GmbH (now known as ZF Active Safety

GmbH) (together, “TRW”), and Robert Bosch GmbH and Robert Bosch LLC (together, “Bosch”)

(collectively, “Defendants”), 1 named co-conspirators Continental AG, Continental Teves AG &

Co. oHG, Continental Automotive GmbH, and Continental Automotive Systems, Inc. (together,

“Continental”), and unnamed co-conspirators, manufacturers, and/or suppliers of Hydraulic



1
    At the time of this filing, Plaintiffs have settled with Bosch and TRW.


                                                   1
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.3 Filed 08/26/21 Page 3 of 101




Braking Systems (defined below) globally and in the United States, for engaging in a long-running

conspiracy to unlawfully fix, artificially raise, maintain and/or stabilize prices, rig bids for, and

allocate the market and customers in the United States for Hydraulic Braking Systems. According

to the United States Department of Justice (“DOJ”), the automotive parts conspiracies successfully

targeted the long-struggling United States automotive industry, raising prices for car

manufacturers and consumers alike.

       2.      Plaintiffs seek to represent all persons and entities who, during the period from and

including February 13, 2007 through such time as the anticompetitive effects of Defendants’

conduct ceased (“Class Period”), purchased or leased a new four-wheeled passenger automobile,

van, sports utility vehicle, crossover, or pickup truck (“Vehicle”) in the United States not for resale

which included one or more Hydraulic Braking Systems as a component part, which were

manufactured or sold by Defendants, any current or former subsidiary of Defendants, or any co-

conspirator of Defendants.

       3.      Braking systems are an essential input for car manufacturers. There are two main

braking systems available: Hydraulic Braking Systems—the subject of this complaint—and

electronic braking systems. Both systems are made up of additional component parts. Hydraulic

Braking Systems consist of an actuation system and a foundation system. The actuation system is

made up of a brake booster and main brake cylinder, while the foundation system is made up of a

disc brake with saddle or drum brake and wheel brake cylinder. Hydraulic Braking Systems use

fluid to transfer pressure to the vehicle’s braking mechanism, slowing the vehicle. Electronic

braking systems prevent cars from skidding by providing electronic stability controls when braking

(anti-lock braking system or “ABS”) or under all driving conditions (electronic stability control or




                                                  2
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.4 Filed 08/26/21 Page 4 of 101




“ESC”). Both Hydraulic Braking Systems and electronic braking systems can be contained within

the same vehicle.

       4.      Defendants manufacture, market, and/or sell Hydraulic Braking Systems

throughout and into the United States. Defendants and their co-conspirators agreed, combined, and

conspired to fix, raise, maintain and/or stabilize prices, rig bids, and allocate the market and

customers in the United States for Hydraulic Braking Systems.

       5.      The DOJ’s Antitrust Division conducted a broad criminal investigation into illegal

price-fixing and bid-rigging in the automotive parts industry. As part of its criminal investigation,

the DOJ sought information about unlawful anticompetitive conduct in the market for a number of

different but related automotive parts, and the Federal Bureau of Investigation (“FBI”) has

participated in raids, pursuant to search warrants, carried out in the offices of a number of major

competitors in the automotive parts industry. The automotive parts investigation is the largest

criminal investigation the Antitrust Division has ever pursued, both in terms of its scope and its

impact on American consumers and businesses. This cartel investigation of price-fixing and bid-

rigging in the automotive parts industry yielded more than $2.9 billion in criminal fines. The

European Commission’s (“EC”) Directorate General for Competition (“DG Competition”) has

also conducted dawn raids at the European offices of several automotive parts manufacturers.

       6.      On July 13, 2011, TRW applied to the EC for immunity with respect to contacts it

had with Bosch regarding sales of Hydraulic Braking Systems to Daimler. Subsequently, on

November 24, 2011, Bosch submitted a similar application in connection with contacts with TRW

and Continental regarding sales of Hydraulic Braking Systems to Daimler. Finally, in September

2014, the EC carried out inspections of Continental’s premises related to the Hydraulic Braking

Systems conspiracy, leading Continental to submit its own leniency application on December 9,




                                                 3
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.5 Filed 08/26/21 Page 5 of 101




2014 in connection with contacts between Continental, TRW, and Bosch regarding sales of

Hydraulic Braking Systems to Daimler and BMW and contacts with Bosch regarding sales of

electronic braking systems to VW.

       7.      On February 21, 2018, the EC concluded that Defendants TRW, Continental, and

Bosch violated EU competition law by exchanging information with the aim of coordinating their

respective market behaviors, including pricing practices. For the Hydraulic Braking Systems

conspiracy, Bosch and Continental were ultimately fined €12,072,00 and €44,006,000,

respectively. TRW, as the immunity applicant, was granted immunity from fines.

       8.      Defendants and their co-conspirators participated in a combination and conspiracy

to suppress and eliminate competition in the automotive parts industry by agreeing to allocate the

supply of, rig bids for, and to fix, stabilize, and maintain the prices of Hydraulic Braking Systems

sold to Vehicle manufacturers and others in the United States and globally. The combination and

conspiracy engaged in by Defendants and their co-conspirators was an unreasonable restraint of

interstate and foreign trade and commerce in violation of the Sherman Act, 15 U.S.C. § 1, and state

antitrust, unfair competition, consumer protection, and unjust enrichment laws.

       9.      According to the Commission Decision issued by the EC’s DG Competition,

Defendants and their co-conspirators participated in a set of agreements and concerted practices

concerning the exchange of sensitive business information for the purposes of reducing

competitive uncertainty in the area of sales of Hydraulic Braking System through:

               (a)     Participating in meetings, phone conversations, and email correspondences

               to exchange competitively sensitive business information regarding Hydraulic

               Braking Systems with the aim of coordinating their market conduct relating to

               Daimler AG (“Daimler”) and Bayerische Motoren Werke AG (“BMW”);




                                                 4
    Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.6 Filed 08/26/21 Page 6 of 101




               (b)     Exchanging, during those meetings, phone conversations, and email

               correspondences, information regarding their willingness to accept Daimler’s

               three-year-policy and BMW’s four-year-policy clause 2 and discussing Daimler and

               BMW’s purchasing terms and conditions;

               (c)     Exchanging, during those meetings, phone conversations, and email

               correspondences, information concerning Daimler relating to raw material cost

               compensation, cost transparency, and volume reductions.

               (d)     Exchanging, during those meetings, phone conversations, and email

               correspondences, information with a view to reducing competitive uncertainty for

               the Defendants’ supplies of Hydraulic Braking Systems to Daimler and BMW.

         10.   As a direct result of the anticompetitive and unlawful conduct alleged herein,

Plaintiffs and the Classes (as defined below) paid artificially inflated prices for Hydraulic Braking

Systems during the Class Period and have thereby suffered antitrust injury to their business or

property.

                                 JURISDICTION AND VENUE

         11.   Plaintiffs bring this action under Section 16 of the Clayton Act (15 U.S.C. § 26) to

secure equitable and injunctive relief against Defendants for violating Section 1 of the Sherman

Act (15 U.S.C. § 1). Plaintiffs also assert claims for actual and exemplary damages pursuant to

state antitrust, unfair competition, consumer protection, and unjust enrichment laws, and seek to

obtain restitution, recover damages, and secure other relief against Defendants for violations of




2
  In 2008, Daimler asked for price commitments for after-series components. Suppliers were asked
to supply components for three years after the end of production at the same price as during the
active series production phase of a given vehicle, hence “three-year policy” or “3YP.” BMW’s
“4YP” (also 4JPB or “4-Jahrespreisbindung”) led to a similar customer request.


                                                 5
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.7 Filed 08/26/21 Page 7 of 101




those state laws. Plaintiffs and the Classes also seek attorneys’ fees, costs, and other expenses

under federal and state law.

        12.     This Court has jurisdiction over the subject matter of this action pursuant to Section

16 of the Clayton Act (15 U.S.C. § 26), Section 1 of the Sherman Act (15 U.S.C. § 1), and Title

28, United States Code, Sections 1331 and 1337. This Court has subject matter jurisdiction over

the state law claims pursuant to 28 U.S.C. §§ 1332(d) and 1367, in that: (1) this is a class action in

which the matter or controversy exceeds the sum of $5,000,000, exclusive of interest and costs,

and in which some members of the proposed Classes are citizens of a state different from

Defendants; and (2) Plaintiffs’ state law claims form part of the same case or controversy as their

federal claims under Article III of the United States Constitution.

        13.     Venue is proper in this District pursuant to Section 12 of the Clayton Act (15 U.S.C.

§ 22), and 28 U.S.C. §§ 1391 (b), (c), and (d), because a substantial part of the events giving rise

to Plaintiffs’ claims occurred in this District, a substantial portion of the affected interstate trade

and commerce discussed below has been carried out in this District, and Defendants reside, are

licensed to do business in, are doing business in, have agents in, and are found in or transact

business in this District.

        14.     This Court has in personam jurisdiction over Defendants because Defendants either

directly or through the ownership and/or control of their subsidiaries, inter alia: (a) transacted

business in the United States, including in this District; (b) directly or indirectly sold or marketed

substantial quantities of Hydraulic Braking Systems throughout the United States, including in this

District; (c) had substantial aggregate contacts with the United States as a whole, including in this

District; and (d) were engaged in an illegal price-fixing conspiracy that was directed at, and had a

direct, substantial, reasonably foreseeable and intended effect of causing injury to the business or




                                                  6
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.8 Filed 08/26/21 Page 8 of 101




property of persons and entities residing in, located in, or doing business throughout the United

States, including in this District. Defendants also conduct business throughout the United States,

including in this jurisdiction, and they have purposefully availed themselves of the laws of the

United States.

          15.    Defendants engaged in conduct both inside and outside of the United States that

caused direct, substantial and reasonably foreseeable and intended anticompetitive effects upon

interstate commerce within the United States.

          16.    The activities of Defendants and their co-conspirators directly targeted the United

States Vehicle market and were within the flow of, were intended to, and did have, a substantial

effect on interstate commerce of the United States. Defendants’ products are sold in the flow of

interstate commerce.

          17.    Hydraulic Braking Systems manufactured abroad by Defendants and sold for use

in Vehicles in the United States are goods brought into the United States for sale, and therefore

constitute import commerce. To the extent any Hydraulic Braking Systems are purchased in the

United States, and such Hydraulic Braking Systems do not constitute import commerce,

Defendants’ activities with respect thereto, as more fully alleged herein during the Class Period,

had, and continue to have, a direct, substantial and reasonably foreseeable effect on United States

commerce. The anticompetitive conduct, and its effect on United States commerce described

herein, proximately caused antitrust injury to Plaintiffs and members of the Classes in the United

States.

          18.    By reason of the unlawful activities hereinafter alleged, Defendants’ unlawful

activities substantially affected commerce throughout the United States, causing injury to Plaintiffs

and members of the Classes. Defendants directly and through their agents, engaged in activities




                                                  7
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.9 Filed 08/26/21 Page 9 of 101




affecting all states, to fix, raise, maintain and/or stabilize prices, rig bids and allocate the market

and customers in the United States for Hydraulic Braking Systems, which conspiracy unreasonably

restrained trade and adversely affected the market for Hydraulic Braking Systems.

       19.     Defendants’ conspiracy and wrongdoing described herein adversely affected

persons in the United States who purchased or leased a new Vehicle in the United States not for

resale which included one or more Hydraulic Braking Systems.

                                             PARTIES

                                              Plaintiffs

       20.     Plaintiff Halley Ascher is a District of Columbia resident who purchased at least

one Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       21.     Plaintiff Gregory Asken is a Nevada resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       22.     Plaintiff Melissa Barron is a California resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       23.     Plaintiff Kimberly Bennett is an Arkansas resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       24.     Plaintiff Ron Blau is a Massachusetts resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       25.     Plaintiff Tenisha Burgos is a New York resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       26.     Plaintiff Kent Busek is a North Dakota resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       27.     Plaintiff Jane Butler is a Wisconsin resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.


                                                  8
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.10 Filed 08/26/21 Page 10 of 101




       28.    Plaintiff Jennifer Chase is an Iowa resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       29.    Plaintiff Nathan Croom is a Nebraska resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       30.    Plaintiff Lori Curtis is a Missouri resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       31.    Plaintiff Jessica Normile is a Missouri resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       32.    Plaintiff Theresia Dillard is a Mississippi resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       33.    Plaintiff Alena Farrell is a Vermont resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       34.    Plaintiff Jane Fitzgerald is a Vermont resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       35.    Plaintiff Carroll Gibbs is a District of Columbia resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       36.    Plaintiff Dori Gilels is a Montana resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       37.    Plaintiff Jason Grala is a New York resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       38.    Plaintiff Ian Groves is a New Mexico resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.




                                                9
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.11 Filed 08/26/21 Page 11 of 101




       39.    Plaintiff Curtis Gunnerson is a Minnesota resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       40.    Plaintiff Tom Halverson is an Arizona resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       41.    Plaintiff Curtis Harr is a North Dakota resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       42.    Plaintiff Andrew Hedlund is a South Carolina resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       43.    Plaintiff Gary Arthur Herr is a Florida resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       44.    Plaintiff John Hollingsworth is a California resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       45.    Plaintiff Elizabeth Kaufman is a Florida resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       46.    Plaintiff Robert Klingler is a Missouri resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       47.    Plaintiff Bonnie Vander Meulen is a Wisconsin resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       48.    Plaintiff Rebecca Lynn Morrow is an Arizona resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       49.    Plaintiff Edward Muscara is a New Hampshire resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.




                                              10
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.12 Filed 08/26/21 Page 12 of 101




       50.    Plaintiff Stacey Nickell is a West Virginia resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       51.    Plaintiff Roger Olson is a Michigan resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       52.    Plaintiff James Phelps is a Maine resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       53.    Plaintiff William Picotte is a former South Dakota resident who purchased at least

one Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       54.    Plaintiff Whitney Porter is a District of Columbia resident who purchased at least

one Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       55.    Plaintiff Cindy Prince is a Hawaii resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators while a resident of Langlois,

Oregon.

       56.    Plaintiff Janne M. Rice is a West Virginia resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       57.    Plaintiff Robert Rice, Jr. is a West Virginia resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       58.    Plaintiff Frances Gammell-Roach is a Rhode Island resident who purchased at least

one Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       59.    Plaintiff Darrel Senior is a Kansas resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       60.    Meetesh Shah is a California resident who purchased at least one Hydraulic Braking

System indirectly from Defendants or their co-conspirators.




                                               11
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.13 Filed 08/26/21 Page 13 of 101




       61.     Plaintiff Darcy Sherman is a Minnesota resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       62.     Plaintiff Erica Shoaf is an Arizona resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       63.     Plaintiff Arthur Stukey is a Vermont resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       64.     Plaintiff Kathleen Tawney is a North Carolina resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       65.     Plaintiff Jane Taylor is a Hawaii resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       66.     Plaintiff Keith Uehara is a Hawaii resident who purchased at least one Hydraulic

Braking System indirectly from Defendants or their co-conspirators.

       67.     Plaintiff Michael Wick is a New Mexico resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

       68.     Plaintiff Phillip Young is a Tennessee resident who purchased at least one

Hydraulic Braking System indirectly from Defendants or their co-conspirators.

                                           Defendants

       69.     When Plaintiffs refer to a corporate family or companies by a single name in the

Complaint, they are alleging that one or more employees or agents of entities within that corporate

family engaged in conspiratorial acts on behalf of every company in that family. The individual

participants in the conspiratorial acts did not always know the corporate affiliation of their

counterparts, nor did they distinguish between the entities within a corporate family. The

individual participants entered into agreements on behalf of their respective corporate families. As




                                                12
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.14 Filed 08/26/21 Page 14 of 101




a result, those agents represented the entire corporate family with respect to such conduct, and the

corporate family was party to the agreements that those agents reached.

TRW Defendants

          70.       Defendant ZF TRW Automotive Holdings Corp. is a Michigan corporation with its

principal place of business at 12001 Tech Center Drive, Livonia, Michigan 48150. During the

Class Period, Defendant ZF TRW Automotive Holdings Corp.—directly and/or through its

subsidiaries, which it wholly owned and/or controlled—manufactured, marketed and/or sold

Hydraulic Braking Systems that were sold and purchased throughout the United States, including

in this District.

          71.       Defendant ZF Friedrichshafen AG (the successor in interest into which TRW KFZ

Ausrüstung GmbH merged) is a German corporation organized and existing under the laws of

Germany with its principal place of business in Friedrichshafen, Baden-Württemberg, Germany.

On information and belief, TRW KFZ Ausrüstung GmbH was a subsidiary and wholly owned

and/or controlled by its parent, ZF TRW Automotive Holdings Corp. On information and belief,

TRW KFZ Ausrüstung GmbH manufactured, marketed and/or sold Hydraulic Braking Systems

that were sold and purchased throughout the United States, including in this District, during the

Class Period. On information and belief, at all times during the Class Period, Defendant TRW KFZ

Ausrüstung GmbH’s activities in the United States were under the control and direction of its U.S.

parent.

          72.       Defendant Lucas Automotive GmbH (now known as ZF Active Safety GmbH) was

a German corporation organized and existing under the laws of Germany with its principal place

of business in Koblenz, Germany. On information and belief, Lucas Automotive GmbH was a

subsidiary and wholly owned and/or controlled by its parent, ZF TRW Automotive Holdings Corp.




                                                  13
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.15 Filed 08/26/21 Page 15 of 101




On information and belief, Defendant Lucas Automotive GmbH manufactured, marketed and/or

sold Hydraulic Braking Systems that were sold and purchased throughout the United States,

including in this District, during the Class Period. On information and belief, at all times during

the Class Period, Defendant Lucas Automotive GmbH’s activities in the United States were under

the control and direction of its U.S. parent.

Bosch Defendants

       73.     Defendant Robert Bosch GmbH is a German corporation with its principal place of

business in Gerlingen, Germany. During the class period, Defendant Robert Bosch GmbH—

directly and/or through its subsidiaries, which it wholly owned and/or controlled—manufactured,

marketed and/or sold Hydraulic Braking Systems that were sold and purchased throughout the

United States, including in this District.

       74.     Defendant Robert Bosch LLC is a Delaware corporation with its principal place of

business 38000 Hills Tech Drive, Farmington Hills, Michigan. On information and belief, it is a

subsidiary and wholly owned and/or controlled by its parent, Robert Bosch GmbH. On information

and belief, Defendant Robert Bosch LLC manufactured, marketed and/or sold Hydraulic Braking

Systems that were sold and purchased throughout the United States, including in this District,

during the Class Period.

                             AGENTS AND CO-CONSPIRATORS

       75.     Defendants acted as the principals of or agents for any unnamed co-conspirators

with respect to the acts, violations, and common course of conduct alleged herein.

       76.     Various persons, partnerships, sole proprietors, firms, corporations and individuals

not named as defendants in this lawsuit, and individuals, the identities of which are presently

unknown, have participated as co-conspirators with Defendants in the offenses alleged in this




                                                14
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.16 Filed 08/26/21 Page 16 of 101




Complaint, and have performed acts and made statements in furtherance of the conspiracy or in

furtherance of the anticompetitive conduct.

        77.         Whenever in this Complaint reference is made to any act, deed or transaction of

any corporation or limited liability entity, the allegation means that the corporation or limited

liability entity engaged in the act, deed or transaction by or through its officers, directors, agents,

employees or representatives while they were actively engaged in the management, direction,

control or transaction of the corporation’s or limited liability entity’s business or affairs.

Continental Co-Conspirators

        78.         Continental AG is a German corporation with its principal place of business in

Hannover, Germany. During the class period, Continental AG—directly and/or through its

subsidiaries, which it wholly owned and/or controlled—manufactured, marketed and/or sold

Hydraulic Braking Systems that were sold and purchased throughout the United States, including

in this District.

        79.         Continental Teves AG & Co. oHG is a German corporation with its principal place

of business in Frankfurt, Germany. On information and belief, it is a subsidiary and wholly owned

and/or controlled by its parent, Continental AG. On information and belief, Continental Teves AG

& Co. oHG manufactured, marketed and/or sold Hydraulic Braking Systems that were sold and

purchased throughout the United States, including in this District, during the Class Period. On

information and belief, at all times during the Class Period, Continental Teves AG & Co. oHG’s

activities in the United States were under the control and direction of its German parent.

        80.         Continental Automotive GmbH is a German corporation with its principal place of

business in Frankfurt, Hannover. On information and belief, it is a subsidiary and wholly owned

and/or controlled by its parent, Continental AG. On information and belief, Continental




                                                   15
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.17 Filed 08/26/21 Page 17 of 101




Automotive GmbH manufactured, marketed and/or sold Hydraulic Braking Systems that were sold

and purchased throughout the United States, including in this District, during the Class Period. On

information and belief, at all times during the Class Period, Automotive GmbH’s activities in the

United States were under the control and direction of its German parent.

       81.      Continental Automotive Systems, Inc. is a Delaware company with its principal

place of business in Auburn Hills, Michigan. It is an affiliate of and wholly controlled by its parent,

Continental AG. Continental Automotive Systems, Inc.—directly and/or through its subsidiaries,

which it wholly owned and/or controlled—manufactured, marketed and/or sold Hydraulic Braking

Systems that were purchased throughout the United States, including in this District, during the

Class Period.

                                   FACTUAL ALLEGATIONS

       A.       The Braking Systems Industry

       82.      Braking systems are an essential input for car manufacturers. The two most

common systems available are Hydraulic Braking Systems and electronic braking systems, both

of which consist of various component parts.

       83.      Hydraulic Braking Systems consist of an actuation system and a foundation system.

The actuation system is made up of a brake booster and main brake cylinder, while the foundation

system is made up of a disc brake with saddle or drum brake and wheel brake cylinder. Hydraulic

Braking Systems use fluid to transfer pressure to the vehicle’s braking mechanism, slowing the

vehicle. Electronic braking systems prevent cars from skidding by providing electronic stability

controls when braking (ABS) or under all driving conditions (ESC). Both Hydraulic Braking

Systems and electronic braking systems can be contained within the same vehicle.

       84.      Hydraulic Braking Systems are installed by OEMs in Vehicles as part of the

automotive manufacturing process.


                                                  16
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.18 Filed 08/26/21 Page 18 of 101




       85.     For Vehicles, the OEMs – mostly large automotive manufacturers such as Daimler,

BMW, and Volkswagen (“VW”) – purchase Hydraulic Braking Systems directly from Defendants

and/or their co-conspirators. Hydraulic Braking Systems use fluid to transfer pressure to the

vehicle’s braking mechanism, slowing the vehicle. Hydraulic Braking Systems may also be

purchased by component manufacturers who then supply such systems to OEMs. These

component manufacturers are also called “Tier 1 Manufacturers” in the industry. Tier 1

Manufacturers supply Hydraulic Braking Systems directly to an OEM.

       86.     When purchasing Hydraulic Braking Systems, OEMs issue Requests for Quotation

(“RFQs”) to automotive parts suppliers on a model-by-model basis for model specific parts.

Automotive parts suppliers submit quotations, or bids, to OEMs in response to RFQs, and the

OEMs usually award the business to the selected automotive parts supplier for the lifespan of the

model, which is usually four to six years. Typically, the bidding process for a particular model

begins approximately three years prior to the start of production, and Hydraulic Braking Systems

are developed over a year in advance of a Vehicle entering the market. OEMs procure Hydraulic

Braking Systems and other parts for U.S.-manufactured Vehicles in the United States and

elsewhere.

       87.     Defendants and their co-conspirators supplied Hydraulic Braking Systems to

OEMs for installation in Vehicles sold in the United States and elsewhere.

       88.     Plaintiffs and members of the proposed Classes purchased Hydraulic Braking

Systems indirectly from one or more of Defendants and their co-conspirators. By way of example,

an owner of a Vehicle may indirectly purchase one or more Hydraulic Braking System from

Defendants or their co-conspirators as part of purchasing or leasing a new Vehicle.

               (a)    The Structure and Characteristics of the Hydraulic Braking Systems
                      Market Render the Conspiracy More Plausible.



                                               17
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.19 Filed 08/26/21 Page 19 of 101




        89.     The Hydraulic Braking Systems market in the United States is conducive to a price-

fixing agreement because of its structure and other characteristics, which have made collusion

particularly attractive in this market. Specifically, the Hydraulic Braking Systems market has: (1)

high barriers to entry and (2) inelasticity of demand.

                        (i)     The Hydraulic Braking Systems Market Has High Barriers to
                                Entry.

        90.     A collusive arrangement that raises product prices above competitive levels would,

under basic economic principles, attract new entrants seeking to benefit from the supra-competitive

pricing. Where, however, there are significant barriers to entry, new entrants are less likely to enter

the market. Thus, barriers to entry help to facilitate the formation and maintenance of a cartel.

        91.     There are substantial barriers that preclude, reduce, or make more difficult entry

into the Hydraulic Braking Systems market. A new entrant into the business would face costly and

lengthy start-up costs, including multimillion-dollar costs associated with manufacturing plants

and equipment, energy, transportation, distribution infrastructure, skilled labor, and long-standing

customer relationships.

                        (ii)    There is Inelasticity of Demand for Hydraulic Braking
                                Systems.

        92.     “Elasticity” is a term used to describe the sensitivity of supply and demand to

changes in one or the other. For example, demand is said to be “inelastic” if an increase in the

price of a product results in only a small decline in the quantity sold of that product, if any. In other

words, customers have nowhere to turn for alternative, cheaper products of similar quality, and so

continue to purchase despite a price increase.

        93.     For a cartel to profit from raising prices above competitive levels, demand must be

relatively inelastic at competitive prices. Otherwise, increased prices would result in declining



                                                   18
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.20 Filed 08/26/21 Page 20 of 101




sales, revenues, and profits, as customers purchased substitute products or declined to buy

altogether. Inelastic demand is a market characteristic that facilitates collusion, allowing producers

to raise their prices without triggering customer substitution and lost sales revenue.

       94.     Demand for Hydraulic Braking Systems is highly inelastic because there are no

close substitutes for these products. In addition, customers must purchase Hydraulic Braking

Systems as an essential part of a Vehicle, even if the prices are kept at a supra-competitive level.

       B.      Government Investigations

       95.     A globally coordinated antitrust investigation took place in the United States,

Europe, Canada, and Japan, aimed at suppliers of automotive parts in general. A Japan Fair Trade

Commission official initially told a leading legal publication that the international automotive parts

supplier investigation would continue to widen because the automotive industry as a whole

comprises many sub-industries. He characterized the investigations being conducted by

international antitrust authorities at the time as “large and broad,” and he declined to deny that this

“would be history’s largest case.”

       96.     The antitrust probe originated in Europe as the result of several European OEMs

coming together to bring a complaint to the EC. The EC and the FBI executed surprise raids at the

European and U.S. offices of several automotive parts manufacturers as part of an investigation

into anticompetitive conduct related to the manufacturing and sale of automotive parts.

       97.     On February 8, 2010, the EC executed surprise raids at the European offices of

certain automotive parts makers. The DOJ has confirmed that its automotive parts investigation is

the largest criminal investigation that the Antitrust Division has ever pursued, both in terms of its

scope and the potential volume of commerce affected by the illegal conduct. To date, as a result

of its widespread investigation, the DOJ has charged more than 100 individuals and companies




                                                  19
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.21 Filed 08/26/21 Page 21 of 101




with criminal antitrust violations and the DOJ has levied, to date, more than $2.9 billion in criminal

fines against various automotive parts manufacturers.

       C.      The European Commission’s Investigation into the Hydraulic Braking
               Systems Conspiracy and Existence of Cooperating Entities

       98.     The EC provides immunity under the Commission Notice on immunity from fines

and reduction of fines in cartel cases (“Leniency Notice”). 3 On July 13, 2011, TRW applied for

such immunity with respect to bilateral contacts it had with Bosch regarding sales of braking

systems to Daimler.

       99.     On November 24, 2011, Bosch submitted an application under the Leniency Notice

in connection with bilateral contacts with TRW and Continental regarding sales of Hydraulic

Braking Systems to Daimler.

       100.    In September 2014, the EC carried out inspections of Continental’s premises related

to the Hydraulic Braking Systems conspiracy, leading Continental to submit its own leniency

application on December 9, 2014. In its application, Continental revealed bilateral contacts with

TRW and Bosch regarding sales of Hydraulic Braking Systems to Daimler and BMW, as well as

contacts with Bosch regarding sales of electronic braking systems to VW.

       101.    On February 21, 2018, the EC concluded that TRW, Continental, and Bosch

violated EU competition law by exchanging information with the aim of coordinating their

respective market behaviors, including pricing practices. For the Hydraulic Braking Systems

conspiracy, Bosch and Continental were ultimately fined €12,072,00 and €44,006,000,

respectively. TRW, having successfully fulfilled its cooperation requirements as the immunity

applicant, was granted immunity from fines. For the electronic braking systems conspiracy, Bosch



3
  Commission Notice on immunity from fines and reduction of fines in cartel cases, OJ C 298,
8.12.2006, p. 17.


                                                 20
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.22 Filed 08/26/21 Page 22 of 101




was fined an additional €19,348,000, while Continental received immunity from fines for

successfully fulling its immunity applicant obligations.

        D.      Additional Criminal Pleadings in the Automotive Parts Industry

        102.    On September 29, 2011, the DOJ announced that Furukawa Electric Co. Ltd. agreed

to plead guilty and pay a $200 million criminal fine for its role in a criminal price-fixing and bid-

rigging conspiracy involving the sale of automotive wire harnesses and related products to

automobile manufacturers.

        103.    In the press release announcing the fine against Furukawa Electric Co. Ltd., Sharis

A. Pozen, then the Acting Assistant Attorney General in charge of the DOJ’s Antitrust Division,

said that “[a]s a result of this international price-fixing and bid-rigging conspiracy, automobile

manufacturers paid noncompetitive and higher prices for parts in cars sold to U.S. consumers.”

Ms. Pozen also stated that “[t]his cartel harmed an important industry in our nation’s economy,

and the Antitrust Division with the Federal Bureau of Investigation will continue to work together

to ensure that these kinds of conspiracies are stopped.” The press release also quoted FBI’s Special

Agent in Charge Andrew G. Arena, who said that “[w]hen companies partner to control and price

fix bids or contracts, it undermines the foundation of the United States’ economic system,” and

that “[t]he FBI is committed to aggressively pursuing any company involved in antitrust crimes.”

        104.    On January 30, 2012, the DOJ announced that Yazaki Corporation agreed to plead

guilty and pay a $470 million criminal fine and DENSO Corporation agreed to plead guilty and

pay a $78 million criminal fine for their respective involvement in multiple price-fixing and bid-

rigging conspiracies in the sale of automotive parts to automobile manufacturers in the United

States. According to the three-count criminal Information filed against Yazaki, it engaged in three

separate conspiracies: (i) to rig bids for and to fix, stabilize, and maintain the prices of, automotive

wire harnesses and related products sold to certain automobile manufacturers in the United States


                                                  21
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.23 Filed 08/26/21 Page 23 of 101




and elsewhere; (ii) to rig bids for and to fix, stabilize, and maintain the prices of, instrument panel

clusters (“IPCs”) sold to certain automobile manufacturers in the United States and elsewhere; and

(iii) to fix, stabilize, and maintain the prices of fuel senders sold to an automobile manufacturer in

the United States and elsewhere. According to the two-count felony charge against DENSO

Corporation, it engaged in conspiracies to rig bids for, and to fix, stabilize, and maintain the prices

of, electronic control units and heater control panels (“HCPs”) sold to an automobile manufacturer

in the United States and elsewhere.

        105.    In the press release announcing the fines against Yazaki Corporation, its executives,

and DENSO Corporation, Ms. Pozen vowed to continue the investigation into “pernicious cartel

conduct that results in higher prices to American consumers . . . .” In the same press release, Special

Agent in Charge Andrew G. Arena said that “[t]his criminal activity has as significant impact on

the automotive manufacturers in the United States, Canada, Japan and Europe and has been

occurring for at least a decade. The conduct has also affected commerce on a global scale in almost

every market where automobiles are manufactured and/or sold[.]”

        106.    Ms. Pozen said there is no doubt consumers were hurt financially by the

automotive wire harness price-fixing conspiracy. She stated: “By rigging bids on wiring harnesses

. . . the three companies inflated what some of their auto manufacturer clients paid, and indirectly,

what consumers paid for some cars.”

        107.    On April 3, 2012, the DOJ announced that G.S. Electech Inc. agreed to plead guilty

and pay a $2.75 million criminal fine for its role in a conspiracy to rig bids for, and to fix, stabilize,

and maintain the prices of, speed sensor wire assemblies used on antilock brake systems sold to an

automobile manufacturer in the United States and elsewhere.




                                                   22
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.24 Filed 08/26/21 Page 24 of 101




        108.     On April 23, 2012, the DOJ announced that Fujikura Ltd. agreed to plead guilty

and pay a $20 million criminal fine for its role in a conspiracy to rig bids for, and to fix, stabilize,

and maintain the prices of, automotive wire harnesses and related products sold to an automobile

manufacturer in the United States and elsewhere.

        109.     On June 6, 2012, the DOJ announced that Autoliv Inc. agreed to plead guilty to a

two-count criminal Information and pay a $14.5 million criminal fine for its involvement in a

combination and conspiracy to suppress competition in the automotive parts industry by (i)

agreeing to rig bids for, and to fix, stabilize, and maintain the prices of, certain seatbelts sold to a

Japanese automobile manufacturer; and (ii) agreeing to rig bids for, and to fix, stabilize, and

maintain the prices of, certain seatbelts, airbags, and/or steering wheels sold to a Japanese

automobile manufacturer.

        110.     On July 30, 2012, the DOJ announced that TRW Deutschland Holding GmbH

agreed to plead guilty and pay a $5.1 million criminal fine for its involvement in a combination

and conspiracy, through its employees, including high level employees of its wholly-owned

subsidiaries, to suppress and eliminate competition in the automotive parts industry by agreeing to

rig bids for, and to fix, stabilize, and maintain the prices of seatbelts, airbags and steering wheels

sold to two German automobile manufacturers in the United States and elsewhere.

        111.     On August 28, 2012, the DOJ announced that Nippon Seiki Co. Ltd. agreed to plead

guilty and pay a $1 million criminal fine for its involvement in a combination and conspiracy to

suppress competition in the automotive parts industry by agreeing to rig bids for, and to fix,

stabilize, and maintain the prices of, IPCs sold to an automobile manufacturer in the United States

and elsewhere.




                                                  23
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.25 Filed 08/26/21 Page 25 of 101




        112.    On October 30, 2012, the DOJ announced that Tokai Rika Co. Ltd. agreed to plead

guilty and pay a $17.7 million criminal fine for its involvement in a conspiracy to rig bids for, and

to fix, stabilize, and maintain the prices of, HCPs sold to Toyota Motor Corporation and Toyota

Motor Engineering & Manufacturing North America, Inc. in the United States and elsewhere.

Tokai Rika also agreed to plead guilty to a charge of obstruction of justice related to the

investigation of the antitrust violation.

        113.    On February 15, 2013, Scott Hammond, the Deputy Assistant Attorney General in

the Antitrust Division, discussed the DOJ’s ongoing automotive parts investigation in a Thomson

Reuters article. He said “[t]he investigation is broader than what we’ve announced so far . . . . [The

investigation] is still very much ongoing, but it already appears to be the biggest criminal antitrust

investigation that we’ve ever encountered. I say the biggest with respect to the impact on U.S.

businesses and consumers, and the number of companies and executives that are subject to the

investigation.” (emphasis added).

        114.    On July 16, 2013, the DOJ announced that Diamond Electric Mfg. Co. Ltd. agreed

to plead guilty and pay a $19 million criminal fine for its involvement in a combination and

conspiracy to suppress competition in the automotive parts industry by agreeing to rig bids for,

and to fix, stabilize, and maintain the prices of, ignition coils sold to automobile manufacturers in

the United States and elsewhere.

        115.    In the press release announcing the fine against Diamond Electric Mfg. Co. Ltd.,

Robert D. Foley III, Agent in Charge, FBI Detroit Division said “[t]hose who engage in price

fixing, bid rigging and other fraudulent schemes harm the automotive industry by driving up costs

for vehicle makers and buyers.”




                                                 24
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.26 Filed 08/26/21 Page 26 of 101




       116.    On July 18, 2013, Panasonic Corporation agreed to plead guilty and pay a $45.8

million criminal fine for its role in a conspiracy to fix prices of various automotive parts including

high intensity discharge (“HID”) ballasts, switches and steering angle sensors installed in

automobiles sold in the United States and elsewhere.

       117.    On September 26, 2013, nine additional Japanese automotive suppliers agreed to

plead guilty to conspiracy charges and pay more than $740 million in criminal fines for their roles

in rigging the prices of more than 30 different products:

               (a)     Hitachi Automotive Systems Ltd. agreed to plead guilty and pay a $195

               million criminal fine for its participation in a conspiracy to rig bids for, and to fix,

               stabilize and maintain the prices of automotive parts, including, among others, air

               flow meters, fuel injection systems, electronic throttle bodies, and inverters, sold to

               automobile manufacturers in the United States and elsewhere;

               (b)     Mitsuba Corporation agreed to plead guilty and pay a $135 million criminal

               fine for its participation in a conspiracy to rig bids for, and to fix, stabilize and

               maintain the prices of certain automotive parts sold to automobile manufacturers in

               the United States and elsewhere. Mitsuba Corporation’s plea agreement defined

               “automotive parts” to include windshield wiper systems, windshield washer

               systems, starter motors, power window motors, fan motors, radiator fans, door

               mirrors, lamps, power seat motors, sunroof, door and tailgate motors, electric power

               steering motors, electronic throttle motors, horns, automotive electric relays and

               switches, automotive electric actuators, AC generations, and fuel pumps. Mitsuba

               also agreed to plead guilty to one count of obstruction of justice because of the




                                                 25
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.27 Filed 08/26/21 Page 27 of 101




            company’s efforts to destroy evidence ordered by a high-level U.S.-based executive

            after learning of the U.S. investigation of collusion in the automotive parts industry;

            (c)    Mitsubishi Electric Corporation agreed to plead guilty and pay a $190

            million criminal fine for its participation in a conspiracy to rig bids for, and to fix,

            stabilize and maintain the prices of certain automotive parts sold to automobile

            manufacturers in the United States and elsewhere. For purposes of Mitsubishi

            Electric Corporation’s plea agreement, “automotive parts” are defined to include,

            AC generators, air bag sensors, electronic control units, exhaust gas recirculation

            valves, fuel injectors, fuel pumps, HID ballasts, ignition coils, integrated units,

            keyless entry systems, MAP sensors, purge control valves, starter motors, throttle

            bodies, variable cam timing, and variable valve timing;

            (d)    Mitsubishi Heavy Industries Ltd. agreed to plead guilty and pay a $14.5

            million criminal fine for its participation in a conspiracy to rig bids for, and to fix,

            stabilize and maintain the prices of compressors and condensers sold to automobile

            manufacturers in the United States and elsewhere;

            (e)    T.RAD Co. Ltd. agreed to plead guilty and pay a $13.75 million criminal

            fine for its participation in a conspiracy to rig bids for, and to fix, stabilize and

            maintain the prices of radiators and automatic transmission fluid warmers sold to

            automobile manufacturers in the United States and elsewhere;

            (f)    Valeo Japan Co. Ltd. agreed to plead guilty and pay a $13.6 million criminal

            fine for its participation in a conspiracy to allocate the supply of, rig bids for, and

            to fix, stabilize and maintain the prices of air conditioning systems sold to

            automobile manufacturers in the United States and elsewhere;




                                              26
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.28 Filed 08/26/21 Page 28 of 101




               (g)     JTEKT Corporation agreed to plead guilty and pay a $103.27 million

               criminal fine for its participation in a conspiracy to allocate markets, to rig bids for,

               and to fix, stabilize and maintain the prices of bearings and electric powered

               steering assemblies sold to automobile manufacturers in the United States and

               elsewhere;

               (h)     NSK Ltd. agreed to plead guilty and pay a $68.2 million criminal fine for

               its participation in a conspiracy to allocate markets, to rig bids for, and to fix,

               stabilize and maintain the prices of bearings sold to an automobile manufacturer in

               the United States and elsewhere; and

               (i)     Yamashita Rubber Co. Ltd. agreed to plead guilty and to pay an $11 million

               criminal fine for its participation in a conspiracy to rig bids for, and to fix, raise and

               maintain the prices of automotive anti-vibration rubber products sold in the United

               States and elsewhere to automobile manufacturers.

       118.    On the same day, September 26, 2013, then United States Attorney General Eric

Holder presented the DOJ’s most recent findings in the ongoing automotive parts investigation.

He stated “[t]hese international price-fixing conspiracies affected more than $5 billion in

automobile parts sold to U.S. car manufacturers. In total, more than 25 million cars purchased by

American consumers were affected by the illegal conduct.” Then Attorney General Holder also

described how the conspiracies worked: “[c]ompany executives met face to face in the United

States and Japan – and talked on the phone – to reach collusive agreements to rig bids, fix prices

and allocate the supply of auto parts sold to U.S. car companies. In order to keep their illegal

conduct secret, they used code names and met in remote locations. Then they followed up with

each other regularly to make sure the collusive agreements were being adhered to.” Then Attorney




                                                  27
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.29 Filed 08/26/21 Page 29 of 101




General Holder explained that the automotive parts conspiracies “targeted U.S. manufacturing,

U.S. businesses and U.S. consumers. As a result of these conspiracies, Americans paid more for

their cars.”

        119.   The diagram below, which was prepared by the DOJ, illustrates the September 26,

2013 guilty pleas and the corresponding automotive parts to which the various manufacturers have

admitted price-fixing.




        120.   On October 9, 2013, Takata Corporation announced that it agreed to pay $71.3

million to settle antitrust charges brought by the United States federal prosecutors for its role in a

conspiracy to price-fix seatbelts.




                                                 28
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.30 Filed 08/26/21 Page 30 of 101




       121.    On November 26, 2013, the DOJ announced that Toyo Tire & Rubber Co. Ltd.

agreed to plead guilty and pay a $120 million criminal fine for its role in two separate conspiracies.

Toyo Tire & Rubber Co. Ltd. engaged in a conspiracy to suppress and eliminate competition in

the automotive parts industry by agreeing to allocate sales of, to rig bids for, and to fix, raise, and

maintain the prices of, automotive anti-vibration rubber products sold to Toyota Motor

Corporation, Nissan Motor Corporation, Fuji Heavy Industries, Ltd., and certain of their

subsidiaries, affiliates and suppliers in the United States and elsewhere, and by agreeing to allocate

sales of, and to fix, raise, and maintain the prices of, automotive constant-velocity-joint boot

products sold to GKN plc and its subsidiaries in the United States and elsewhere.

       122.    On November 27, 2013, the DOJ announced that Stanley Electric Co. Ltd. agreed

to plead guilty and pay a $1.44 million criminal fine for its participation in a conspiracy to fix

prices of automotive HID lamp ballasts installed in automobiles sold in the United States and

elsewhere.

       123.    On January 16, 2014, the DOJ announced that Koito Manufacturing Co. Ltd. agreed

to plead guilty and pay a $56.6 million criminal fine for its roles in separate price-fixing

conspiracies involving automobile lighting fixtures and automotive HID lamp ballasts installed in

cars sold in the United States and elsewhere.

       124.     On February 3, 2014, the DOJ announced that Aisan Industry Co. Ltd. agreed to

plead guilty and pay a $6.86 million criminal fine for its role in a price-fixing conspiracy involving

electronic throttle bodies sold to an automobile manufacturer in the United States and elsewhere.

       125.    On February 13, 2014, the DOJ announced that Bridgestone Corp. agreed to plead

guilty and pay a $425 million criminal fine for its role in a conspiracy to fix prices of automotive

anti-vibration rubber parts installed in automobiles sold in the United States and elsewhere.




                                                  29
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.31 Filed 08/26/21 Page 31 of 101




        126.     On April 23, 2014, the DOJ announced that Showa Corp. agreed to plead guilty and

pay a $19.9 million criminal fine for its role in a conspiracy to fix prices and rig bids for pinion-

assist type electric powered steering assemblies installed in cars sold in the United States and

elsewhere.

        127.     On August 19, 2014, the DOJ announced that NGK Sparkplug Co. Ltd. agreed to

plead guilty and pay a $52.1 million criminal fine for its role in a conspiracy to fix prices and rig

bids for spark plugs, standard oxygen sensors, and air fuel ratio sensors installed in cars sold to

automobile manufacturers in the United States and elsewhere.

        128.     On September 29, 2014, the DOJ announced that Toyoda Gosei Co. Ltd. agreed to

plead guilty and to pay a $26 million criminal fine for its involvement in a combination and

conspiracy to suppress competition in the automotive parts industry by agreeing to allocate sales

of, to rig bids for, and to fix, stabilize, and maintain the prices of certain automotive hoses sold to

Toyota in the United States and by agreeing to allocate sales of, to rig bids for, and to fix, stabilize,

and maintain the prices of, automotive airbags and steering wheels sold to Subaru and Toyota in

the United States and elsewhere.

        129.     On October 31, 2014, the DOJ announced that Hitachi Metals Ltd. agreed to plead

guilty and pay a $1.25 million criminal fine for its role in a conspiracy to suppress competition in

the automotive parts industry by agreeing to allocate sales of, rig bids for, and to fix, raise, and

maintain the prices of automotive brake hoses installed in automobiles sold in the United States

and elsewhere.

        130.     On November 13, 2014, the DOJ announced that Aisin Seiki Co. Ltd. agreed to

plead guilty and pay a $35.8 million criminal fine for its role in a conspiracy to allocate customers




                                                   30
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.32 Filed 08/26/21 Page 32 of 101




of variable valve timing devices installed in cars sold to automobile manufacturers in the United

States and elsewhere.

       131.     On November 24, 2014, the DOJ announced that Continental Automotive

Electronics LLC and Continental Automotive Korea Ltd. agreed to plead guilty and pay a criminal

fine of $4 million for their roles in a conspiracy to rig bids of IPCs installed in vehicles

manufactured and sold in the United States.

       132.    On January 27, 2015, the DOJ announced that Sanden Corp. agreed to plead guilty

and pay a $3.2 million criminal fine for its participation in a combination and conspiracy to

suppress and eliminate competition in the automotive parts industry by agreeing to fix, stabilize,

and maintain the prices of compressors sold to Nissan in the United States and elsewhere.

       133.    On March 31, 2015, the DOJ announced that Robert Bosch GmbH agreed to plead

guilty and to pay a $57.8 million criminal fine for its role in a conspiracy to fix prices and rig bids

for spark plugs, oxygen sensors and starter motors sold to automobile and internal combustion

engine manufacturers in the United States and elsewhere.

       134.    On April 28, 2015, the DOJ announced that Yamada Manufacturing Co., Ltd.

agreed to plead guilty and to pay a $2.5 million criminal fine for its role in a conspiracy to rig bids

for, and to fix, stabilize, and maintain the prices of steering columns sold to certain subsidiaries of

Honda Motor Co., Ltd., in the United States and elsewhere, from at least as early as the fall of

2007 and continuing until as late as September 2012, in violation of the Sherman Act, 15 U.S.C.

§ 1.

       135.    On September 3, 2015, the DOJ announced that NGK Insulators Ltd. agreed to

plead guilty and to pay a $65.3 million criminal fine for its role in a conspiracy to suppress and

eliminate competition in the automotive parts industry by agreeing to rig bids for, and to fix,




                                                  31
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.33 Filed 08/26/21 Page 33 of 101




stabilize, and maintain the prices of ceramic substrates for automotive catalytic converters supplied

to automobile manufacturers in the United States and elsewhere. The company also agreed to plead

guilty to obstruction of justice for altering, destroying or concealing documents with the intent to

impede the criminal antitrust investigation.

       136.    On September 16, 2015, the DOJ announced that Kayaba Industries Co. Ltd. d/b/a

KYB Corporation agreed to plead guilty and to pay a $62 million criminal fine for its role in a

conspiracy to suppress and eliminate competition in the automotive parts industry by agreeing to

allocate markets, rig bids for, and to fix, stabilize, and maintain the prices of shock absorbers sold

to certain automobile and motorcycle manufacturers in the United States and elsewhere.

       137.    On November 19, 2015, the DOJ announced that INOAC Corp. agreed to plead

guilty and to pay a $2.35 million criminal fine for its role in a conspiracy to suppress and eliminate

competition in the automotive parts industry by agreeing to allocate sales of, to rig bids for, and to

fix, stabilize, and maintain the prices of certain plastic interior trim automotive parts sold to Toyota

in the United States and elsewhere.

       138.    On March 17, 2016, the DOJ announced that Omron Automotive Electronics Co.,

Ltd. agreed to plead guilty and to pay a $4.55 million criminal fine for its role in a conspiracy to

suppress and eliminate competition in the automotive parts industry by agreeing to allocate sales

of, to rig bids for, and to fix, stabilize, and maintain the prices of power window switches sold to

Honda in the United States and elsewhere.

       139.    On May 16, 2016, the DOJ announced that Corning International K.K. agreed to

plead guilty and to pay a $66.5 million criminal fine for its role in a conspiracy to suppress and

eliminate competition in the automotive parts industry by agreeing to allocate sales of, to rig bids




                                                  32
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.34 Filed 08/26/21 Page 34 of 101




for, and to fix, stabilize, and maintain the prices of ceramic substrates sold to automobile

manufacturers in the United States and elsewhere.

       140.    On June 15, 2016, the DOJ announced that a federal grand jury, sitting in the U.S.

District Court for the Southern District of Ohio, returned two indictments charging Japanese

automotive parts companies, their U.S. subsidiaries, and a total of five executives with criminal

antitrust violations for their participation in international conspiracies to eliminate competition in

the sale of automotive parts in the United States. One of the indictments charges Tokai Kogyo Co.

Ltd., its wholly-owned U.S. subsidiary, Green Tokai Co. Ltd., and its former executive Akitada

Tazumi with conspiring to rig bids for and fix the prices of automotive body sealing products sold

to an automobile manufacturer for installation in vehicles sold in the United States and elsewhere.

The other indictment charges Maruyasu Industries Co. Ltd., its wholly-owned U.S. subsidiary,

Curtis-Maruyasu America Inc., and their executives, Tadao Hirade, Satoru Murai, Kazunori

Kobayashi and Yoshihiro Shigematsu, with conspiring to fix prices, allocate customers, and rig

bids for steel tubes sold to automobile manufacturers for installation in vehicles sold in the United

States and elsewhere.

       141.    On July 20, 2016, the DOJ announced that Nishikawa Rubber Co. Ltd. agreed to

plead guilty and pay a $130 million criminal fine for its role in a conspiracy to suppress and

eliminate competition in the automotive parts industry by agreeing to allocate sales of, to rig bids

for, and to fix, stabilize, and maintain the prices of automotive body sealing products sold to

automobile manufacturers in the United States and elsewhere.

       142.    On August 9, 2016, the DOJ announced that Hitachi Automotive Systems Ltd.

agreed to plead guilty and pay a $55.48 million fine for its role in a conspiracy to allocate markets,

fix prices and rig bids for shock absorbers sold to vehicle manufacturers in the United States and




                                                 33
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.35 Filed 08/26/21 Page 35 of 101




elsewhere from the mid-1990s until the summer of 2011. According to the press release, although

Hitachi Automotive Systems Ltd. previously agreed to plead guilty to price-fixing and bid-rigging

various automotive parts, it failed to uncover and disclose that it had also conspired to fix the prices

of shock absorbers.

        143.    On September 15, 2016, the DOJ announced that Alpha Corporation agreed to

plead guilty and to pay a $9 million criminal fine for its role in a conspiracy to suppress and

eliminate competition in the automotive parts industry by agreeing to allocate sales of, to rig bids

for, and to fix, stabilize, and maintain the prices of automotive access mechanisms sold to

automobile manufacturers in the United States and elsewhere.

        144.    On November 8, 2016, the DOJ announced that Usui Kokusai Sangyo Kaisha Ltd.

agreed to plead guilty and pay a $7.2 million criminal fine for its role in a conspiracy to fix prices,

allocate customers and rid bids of automotive steel tubes sold to automobile manufacturers in the

United States and elsewhere.

        145.    On March 7, 2017, DOJ announced that Kiekert AG agreed to plead guilty and to

pay a $6.1 million criminal fine for its role in a conspiracy to suppress and eliminate competition

in the automotive parts industry by agreeing to allocate sales of, to rig bids for, and to fix, stabilize,

and maintain the prices of side-door latches and latch minimodules sold to automobile

manufacturers in the United States and elsewhere.

        146.    On May 31, 2018, the DOJ announced that Maruyasu Industries Co. Ltd. pleaded

guilty and agreed to pay a $12 million criminal fine for its role in a conspiracy to fix prices, rig

bids, allocate customers for automotive steel tubes.

        147.    To date, 49 companies and 65 executives have been charged in the Antitrust

Division’s ongoing investigation into price-fixing and bid-rigging in the automotive parts industry.




                                                   34
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.36 Filed 08/26/21 Page 36 of 101




Of the 49 companies charged, 47 have either pleaded guilty or agreed to plead guilty and

altogether, they have agreed to pay a total of more than $2.9 billion in criminal fines.

       148.    As stated by the FBI’s Special Agent in Charge, Andrew G. Arena in a January 30,

2012 press release, “[t]his criminal activity has a significant impact on the automotive

manufacturers in the United States, Canada, Japan and Europe and has been occurring at least a

decade. The conduct had also affected commerce on a global scale in almost every market where

automobiles are manufactured and/or sold.” As Mr. Arena previously said in a September 29, 2011

press release, “[w]hen companies partner to control and price fix bids or contracts, it undermines

the foundation of the United States’ economic system. The FBI is committed to aggressively

pursuing any company involved in antitrust crimes.”

                                  ILLUSTRATIVE EXAMPLES

       149.    TRW, Bosch, and Continental exchanged information concerning their Hydraulic

Braking Systems sales to Daimler and, specifically, relating to these Vehicle models: X204 (GLK-

Class), W211 (E-Class), and G-Class. One Defendant did not want to offer three-year flat/static

pricing but was worried that its competitors would do so, putting it in a position of low bargaining

power with Daimler. There were multiple communications between Defendants, resulting in none

of the Defendants offering flat pricing to Daimler.

       150.    Bosch and Continental exchanged information concerning their Hydraulic Braking

Systems sales to BMW and, specifically, relating to the PL7 Vehicle platform, which included the

1, 2, 3, and 4 Series Vehicles, and the X3 (F25) Vehicles. Each Defendant did not want to offer

four-year flat/static pricing but was worried that its competitors would do so, putting it in a position

of low bargaining power with BMW. There was one communication between Defendants that

resulted in none of the Defendants offering flat pricing to BMW.




                                                  35
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.37 Filed 08/26/21 Page 37 of 101




                                 CLASS ACTION ALLEGATIONS

          151.   Plaintiffs bring this action on behalf of themselves and as a class action under

Federal Rules of Civil Procedure (“Rules”) 23(a) and (b)(2), seeking equitable and injunctive relief

on behalf of the following class (the “Nationwide Class”):

                 All persons and entities who, during the Class Period, purchased or
                 leased a new Vehicle in the United States not for resale which
                 included one or more Hydraulic Braking System(s) as a component
                 part, which were manufactured or sold by Defendants, any current
                 or former subsidiary of Defendants, or any co-conspirator of
                 Defendants.

          152.   Plaintiffs also bring this action on behalf of themselves and as a class action under

Rules 23(a) and (b)(3) seeking damages pursuant to state antitrust, unfair competition, and

consumer protection laws as well as common law unjust enrichment on behalf of the following

class (the “Damages Class”):

                 All persons and entities who, during the Class Period, purchased or
                 leased a new Vehicle in the Indirect Purchaser States 4 not for resale
                 which included one or more Hydraulic Braking System(s) as a
                 component part, which were manufactured or sold by Defendants,
                 any current or former subsidiary of Defendants, or any co-
                 conspirator of Defendants.

          153.   The Nationwide Class and the Damages Class are referred to herein as the

“Classes.” Excluded from the Classes are Defendants, their parent companies, subsidiaries and

affiliates, any co-conspirators, federal governmental entities and instrumentalities of the federal

government, states and their subdivisions, agencies and instrumentalities, and persons who

purchased Hydraulic Braking Systems directly or for resale.

          154.   While Plaintiffs do not know the exact number of the members of the Classes,

Plaintiffs believe there are (at least) thousands of members in each Class.



4
    The Indirect Purchaser States are the states listed in the Second and Third Claims for Relief.


                                                  36
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.38 Filed 08/26/21 Page 38 of 101




       155.    Common questions of law and fact exist as to all members of the Classes. This is

particularly true given the nature of Defendants’ conspiracy, which was generally applicable to all

the members of both Classes, thereby making appropriate relief with respect to the Classes as a

whole. Such questions of law and fact common to the Classes include, but are not limited to:

               (a) Whether Defendants and their co-conspirators engaged in a combination and

               conspiracy among themselves to fix, raise, maintain or stabilize the prices of

               Hydraulic Braking Systems installed in Vehicles sold in the United States;

               (b) The identity of the participants of the alleged conspiracy;

               (c) The duration of the alleged conspiracy and the acts carried out by Defendants

               and their co-conspirators in furtherance of the conspiracy;

               (d) Whether the alleged conspiracy violated the Sherman Act, as alleged in the

               First Claim for Relief;

               (e) Whether the alleged conspiracy violated state antitrust, unfair competition,

               and/or consumer protection laws, as alleged in the Second and Third Claims for

               Relief;

               (f) Whether Defendants unjustly enriched themselves to the detriment of the

               Plaintiffs and the members of the Damages Class, thereby entitling Plaintiffs and

               the members of the Damages Class to disgorgement of all benefits derived by

               Defendants, as alleged in the Fourth Claim for Relief;

               (g) Whether the conduct of Defendants and their co-conspirators, as alleged in this

               Complaint, caused injury to the business or property of Plaintiffs and the members

               of the Classes;




                                                37
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.39 Filed 08/26/21 Page 39 of 101




               (h) The effect of the alleged conspiracy on the prices of Hydraulic Braking

               Systems installed in Vehicles sold in the United States during the Class Period;

               (i) Whether Plaintiffs and members of the Classes had any reason to know or

               suspect the conspiracy, or any means to discover the conspiracy;

               (j) Whether Defendants and their co-conspirators fraudulently concealed the

               conspiracy’s existence from Plaintiffs and the members of the Classes;

               (k) The appropriate injunctive and related equitable relief for the Nationwide

               Class; and

               (l) The appropriate class-wide measure of damages for the Damages Class.

       156.    Plaintiffs’ claims are typical of the claims of the members of the Classes, and

Plaintiffs will fairly and adequately protect the interests of the Classes. Plaintiffs and all members

of the Classes are similarly affected by Defendants’ wrongful conduct in that they paid artificially

inflated prices for Hydraulic Braking Systems purchased indirectly from Defendants and/or their

co-conspirators.

       157.    Plaintiffs’ claims arise out of the same common course of conduct giving rise to the

claims of the other members of the Classes. Plaintiffs’ interests are coincident with, and not

antagonistic to, those of the other members of the Classes. Plaintiffs are represented by counsel

who are competent and experienced in the prosecution of antitrust and class action litigation.

       158.    The questions of law and fact common to the members of the Classes predominate

over any questions affecting only individual members, including legal and factual issues relating

to liability and damages.

       159.    Class action treatment is a superior method for the fair and efficient adjudication of

the controversy, in that, among other things, such treatment will permit a large number of similarly




                                                 38
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.40 Filed 08/26/21 Page 40 of 101




situated persons to prosecute their common claims in a single forum simultaneously, efficiently

and without the unnecessary duplication of evidence, effort and expense that numerous individual

actions would engender. The benefits of proceeding through the class mechanism, including

providing injured persons or entities with a method for obtaining redress for claims that might not

be practicable to pursue individually, substantially outweigh any difficulties that may arise in the

management of this class action.

       160.    The prosecution of separate actions by individual members of the Classes would

create a risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Defendants.

               PLAINTIFFS AND THE CLASSES SUFFERED ANTITRUST INJURY

       161.    Defendants’ conspiracy had the following effects, among others:

               (a) Price competition has been restrained or eliminated with respect to Hydraulic

               Braking Systems;

               (b) The prices of Hydraulic Braking Systems have been fixed, raised, maintained,

               or stabilized at artificially inflated levels;

               (c) Indirect purchasers of Hydraulic Braking Systems have been deprived of free

               and open competition; and

               (d) Indirect purchasers of Hydraulic Braking Systems paid artificially inflated

               prices.

       162.    During the Class Period, Plaintiffs and the members of the Classes paid supra-

competitive prices for Hydraulic Braking Systems. OEMs and automobile dealers passed on

inflated prices to Plaintiffs and the members of the Classes. Those overcharges have unjustly

enriched Defendants.




                                                   39
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.41 Filed 08/26/21 Page 41 of 101




       163.    The markets for Hydraulic Braking Systems and Vehicles are inextricably linked

and intertwined because the market for Hydraulic Braking Systems exists to serve the Vehicles

market. Without the Vehicles, Hydraulic Braking Systems have little to no value because they

have no independent utility. Indeed, the demand for Vehicles creates the demand for Hydraulic

Braking Systems. As stated in the 2010 Annual Report of Lear Corporation, an automotive parts

supplier: “Our sales are driven by the number of vehicles produced by the automotive

manufacturers, which is ultimately dependent on consumer and fleet demand for automotive

vehicles.”

       164.    Hydraulic Braking Systems are identifiable, discrete physical products that remain

essentially unchanged when incorporated into a Vehicle. As a result, Hydraulic Braking Systems

follow a traceable physical chain of distribution from Defendants to Plaintiffs and the members of

the Classes, and any cost changes attributable to Hydraulic Braking Systems can be traced through

the chain of distribution to Plaintiffs and the members of the Classes.

       165.    Just as Hydraulic Braking Systems can be physically traced through the supply

chain, so can their prices be traced to show that changes in the prices paid by direct purchasers of

Hydraulic Braking Systems affect prices paid by indirect purchasers of Vehicles containing

Hydraulic Braking Systems.

       166.    While even a monopolist would increase its prices when the cost of its inputs

increased, the economic necessity of passing through cost changes increases with the degree of

competition a firm faces. The OEM and dealer markets for Vehicles are subject to vigorous price

competition. The OEMs and Vehicle dealers have thin net margins, and are therefore at the mercy

of their component costs, such that increases in the price of components such as Hydraulic Braking

Systems lead to corresponding increases in prices for Vehicles at the OEM and dealer levels. When




                                                40
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.42 Filed 08/26/21 Page 42 of 101




downstream distribution markets are highly competitive, as they are in the case of Vehicles

containing Hydraulic Braking Systems as components, overcharges are passed through to ultimate

consumers, such as the indirect-purchaser Plaintiffs and members of the Classes.

        167.    Hence the inflated prices of Hydraulic Braking Systems in Vehicles resulting from

Defendants’ bid-rigging and price-fixing conspiracy have been passed on to Plaintiffs and the other

members of the Classes by OEMs and dealers.

        168.    The economic and legal literature has recognized that unlawful overcharges in a

component normally result in higher prices for products containing that price-fixed component.

Two antitrust scholars – Professors Robert G. Harris (Professor Emeritus and former Chair of the

Business and Public Policy Group at the Haas School of Business at the University of California

at Berkeley) and the late Lawrence A. Sullivan (Professor of Law Emeritus at Southwestern Law

School and author of the Handbook of the Law of Antitrust) – have observed that “in a multiple-

level chain of distribution, passing on monopoly overcharges is not the exception: it is the rule.” 5

        169.    As Professor Jeffrey K. MacKie-Mason (Arthur W. Burks Professor for

Information and Computer Science and Professor of Economics and Public Policy at the University

of Michigan), an expert who presented evidence in a number of the indirect purchaser cases

involving Microsoft Corporation, said (in a passage quoted in the judicial decision in that case

granting class certification):

                As is well known in economic theory and practice, at least some of
                the overcharge will be passed on by distributors to end consumers.
                When the distribution markets are highly competitive, as they are
                here, all or nearly the entire overcharge will be passed on through to
                ultimate consumers…Both of Microsoft’s experts also agree upon
                the economic phenomenon of cost pass through, and how it works



5
  Robert G. Harris & Lawrence A. Sullivan, Passing on the Monopoly Overcharge: A
Comprehensive Policy Analysis, 128 U. PA. L. REV. 268, 275 (1979).


                                                 41
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.43 Filed 08/26/21 Page 43 of 101




               in competitive markets. This general phenomenon of cost pass
               through is well established in antitrust laws and economics as well.6

       170.    The purpose of the conspiratorial conduct of Defendants and their co-conspirators

was to raise, fix, rig or stabilize the price of Hydraulic Braking Systems and, as a direct and

foreseeable result, the price of Vehicles containing Hydraulic Braking Systems. Economists have

developed techniques to isolate and understand the relationship between one “explanatory”

variable and a “dependent” variable in those cases when changes in the dependent variable are

explained by changes in a multitude of variables, even when all such variables may be changing

simultaneously. That analysis – called regression analysis – is commonly used in the real world

and in litigation to determine the impact of a price increase on one cost in a product (or service)

that is an assemblage of costs. Thus, it is possible to isolate and identify only the impact of an

increase in the price of Hydraulic Braking Systems on prices for Vehicles even though such

products contain a number of other components whose prices may be changing over time. A

regression model can explain how variation in the price of Hydraulic Braking Systems affects

changes in the price of Vehicles. In such models, the price of Hydraulic Braking Systems would

be treated as an independent or explanatory variable. The model can isolate how changes in the

price of Hydraulic Braking Systems impact the price of Vehicles containing Hydraulic Braking

Systems while controlling for the impact of other price-determining factors.

       171.    The precise amount of the overcharge impacting the prices of Vehicles containing

Hydraulic Braking Systems can be measured and quantified. Commonly used and well-accepted

economic models can be used to measure both the extent and the amount of the supra-competitive




6
 Order re: Class Certification at 13-14, Coordination Proceedings Special Title (Rule 1550(b))
Microsoft I-V Cases, No. J.C.C.P. No. 4106, (Cal. Sup. Ct. Aug. 29, 2000).


                                                42
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.44 Filed 08/26/21 Page 44 of 101




charge passed through the chain of distribution. Thus, the economic harm to Plaintiffs and

members of the Classes can be quantified.

         172.   In addition to the regression analysis discussed above demonstrating impact on

consumers, the DOJ’s Antitrust Division, which has been investigating anticompetitive conduct in

the automotive parts industry for some time, has concluded that there is “no doubt” that

consumers were hurt financially. Sharis A. Pozen, then Acting Assistant Attorney General in

charge of the DOJ’s Antitrust Division said: “By rigging bids . . . [automotive parts manufacturers

engaged in a price-fixing conspiracy] inflated what some of their auto manufacturing clients paid,

and indirectly, what consumers paid for some cars.” She also explained that “[a]s a result of this

international price-fixing and bid-rigging conspiracy, automobile manufacturers paid

noncompetitive and higher prices for parts in cars sold to U.S. consumers.” Ms. Pozen also stated

that “[t]his cartel harmed an important industry in our nation’s economy, and the Antitrust Division

with the Federal Bureau of Investigation will continue to work together to ensure that these kinds

of conspiracies are stopped.” In a separate press statement, Ms. Pozen vowed to continue the

investigation into “pernicious cartel conduct that results in higher prices to American consumers .

. . .”

         173.   On February 15, 2013, Scott Hammond, the Deputy Assistant Attorney General in

the DOJ’s Antitrust Division, discussed the DOJ’s ongoing automotive parts investigation in a

Thomson Reuters article. He said “[t]he investigation is broader than what we’ve announced so

far . . . . [The investigation] is still very much ongoing, but it already appears to be the biggest

criminal antitrust investigation that we’ve ever encountered. I say biggest with respect to the

impact on U.S. businesses and consumers, and the number of companies and executives that

are subject to the investigation.” (emphasis added).




                                                43
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.45 Filed 08/26/21 Page 45 of 101




        174.   On September 26, 2013, then United States Attorney General Eric Holder in the

Antitrust Division presented the DOJ’s then most recent findings in the ongoing automotive parts

investigation. He stated “[t]hese international price-fixing conspiracies affected more than $5

billion in automobile parts sold to U.S. car manufacturers. In total, more than 25 million cars

purchased by American consumers were affected by the illegal conduct.” Then Attorney General

Holder also described how the conspiracies worked: “[c]ompany executives met face to face in the

United States and Japan – and talked on the phone – to reach collusive agreements to rig bids, fix

prices and allocate the supply of auto parts sold to U.S. car companies. In order to keep their illegal

conduct secret, they used code names and met in remote locations. Then they followed up with

each other regularly to make sure the collusive agreements were being adhered to.” Then Attorney

General Holder explained that the automotive parts conspiracies “targeted U.S. manufacturing,

U.S. businesses and U.S. consumers. As a result of these conspiracies, Americans paid more for

their cars.”

        175.    On May 25, 2014, news sources reported that Brent Snyder, a deputy assistant

attorney general in the Antitrust Division, said with respect to the automotive parts conspiracies,

“[i]t’s a very, very safe assumption that U.S. consumers paid more, and sometimes significantly

more, for their automobiles as a result of this conspiracy.”

        176.   By reason of the violations of the antitrust, consumer protection, and unjust

enrichment laws alleged herein, Plaintiffs and the members of the Classes have sustained injury to

their businesses or property, having paid higher prices for Hydraulic Braking Systems than they

would have paid in the absence of Defendants’ illegal contract, combination, or conspiracy, and,

as a result, have suffered damages in an amount presently undetermined. This is an antitrust injury

of the type that the antitrust laws were meant to punish and prevent.




                                                  44
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.46 Filed 08/26/21 Page 46 of 101




 PLAINTIFFS’ CLAIMS ARE NOT BARRED BY THE STATUTE OF LIMITATIONS

       A.      The Parties Entered into Tolling and Standstill Agreements

       177.    On December 10, 2018 and December 12, 2018, Plaintiffs entered into Tolling and

Standstill Agreements with TRW and Bosch, respectively.

       178.    Each Tolling and Standstill Agreement tolled the running of any statute of

limitations, statute of repose, or other time related defense based on federal, state or other law,

whether at law, equity, or otherwise (including, but not limited to, defenses based on the doctrines

of waiver, laches, acquiescence, or estoppel) that may be applicable to any claim for relief that

arises from or relates to the facts, events, and circumstances alleged herein, for Plaintiffs and for

all putative class members sought to be represented by Plaintiffs for the defined Tolling Period.

       179.    Plaintiffs and TRW entered into Amended Tolling and Standstill Agreements on:

December 10, 2019; March 9, 2020; May 8, 2020; and July 27, 2020. Pursuant to the July 27, 2020

Amended Tolling and Standstill Agreement, the Tolling Period began on July 27, 2020 and would

remain in effect until the earlier of three months after July 27, 2020 or fourteen calendar days after

a party provides notices of its intent to terminate the agreement. In accordance with this provision

of the July 27, 2020 Amended Tolling and Standstill Agreement, Plaintiffs informed TRW of its

intent to terminate on September 21, 2020.

       180.    Plaintiffs and Bosch entered into an Amended Tolling and Standstill Agreement on

December 10, 2019. Pursuant to this Amended Tolling and Standstill Agreement, the Tolling

Period began on December 10, 2019 and would remain in effect until the earlier of one year after

December 10, 2019 or fourteen calendar days after a party provides notices of its intent to terminate

the agreement. Plaintiffs subsequently resolved their claims against Bosch on September 18, 2020.




                                                 45
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.47 Filed 08/26/21 Page 47 of 101




       B.      The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did Not
               and Could Not Discover Their Claims

       181.    Plaintiffs repeat and re-allege the allegations set forth above. Plaintiffs and the

members of the Classes had no knowledge of the combination or conspiracy alleged herein, or of

facts sufficient to place them on inquiry notice of the claims set forth herein, until (at the earliest)

February 21, 2018, the date the EC publicly announced that Defendants TRW and Bosch

participated in the Hydraulic Braking Systems conspiracy.

       182.    Plaintiffs and members of the Classes are consumers and businesses that purchased

or leased new Vehicles containing Hydraulic Braking Systems not for resale. They had no direct

contact or interaction with Defendants and had no means from which they could have discovered

the Hydraulic Braking Systems combination and conspiracy described in this Complaint before

February 21, 2018.

       183.    No information in the public domain was available to Plaintiffs and members of the

Classes concerning the combination or conspiracy alleged herein prior to February 21, 2018, the

date the EC publicly announced that Defendants TRW, Continental, and Bosch participated in the

conspiracy alleged herein. Plaintiffs and the members of the Classes had no means of obtaining

any facts or information concerning any aspect of Defendants or their co-conspirators’ dealings

with OEMs or other direct purchasers, much less the fact that Defendants and their co-conspirators

had engaged in the combination and conspiracy alleged herein.

       184.    For these reasons, the statute of limitations as to Plaintiffs’ and the Classes’ claims

did not begin to run and has been tolled with respect to the claims that Plaintiff and the members

of the Classes have alleged in this Complaint.




                                                  46
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.48 Filed 08/26/21 Page 48 of 101




       C.         Fraudulent Concealment Tolled the Statute of Limitations

       185.       In the alternative, application of the doctrine of fraudulent concealment tolled the

statute of limitations on the claims asserted herein by Plaintiffs and the Classes. Plaintiffs and the

members of the Classes did not discover and could not discover through the exercise of reasonable

diligence, the existence of the conspiracy alleged herein until February 21, 2018, the date the EC

publicly announced that Defendants TRW, Continental, and Bosch participated in the conspiracy

alleged herein.

       186.       Before that time, Plaintiffs and the members of the Classes were unaware of

Defendants’ unlawful conduct and did not know before then that they were paying supra-

competitive prices for Hydraulic Braking Systems throughout the United States during the Class

Period. No information, actual or constructive, was ever made available to Plaintiffs and members

of the Classes that even hinted to Plaintiffs that they were being injured by Defendants’ unlawful

conduct.

       187.       The affirmative acts of Defendants alleged herein, including acts in furtherance of

the conspiracy, were wrongfully concealed and carried out in a manner that precluded detection.

       188.       Specifically, as then Attorney General Holder explained in connection with the

DOJ’s globally coordinated investigation into price-fixing in the Automotive parts industry, “[i]n

order to keep their illegal conduct secret, [Defendants] used code names and met in remote

locations.”

       189.       By their very nature, Defendants’ anticompetitive conspiracy and unlawful

combinations were inherently self-concealing. Hydraulic Braking Systems are not exempt from

antitrust regulation and, thus, Plaintiffs and members of the Classes reasonably considered the

Hydraulic Braking Systems industry to be a competitive industry. According to the EC’s Decision,

Defendants TRW and Bosch colluded by exchanging sensitive business information over the


                                                   47
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.49 Filed 08/26/21 Page 49 of 101




phone, over email, and at meetings with one another. Accordingly, a reasonable person under the

circumstances would not have been alerted to begin to investigate the legitimacy of Defendants’

Hydraulic Braking Systems prices before February 21, 2018 at the earliest.

       190.    Plaintiffs and the members of the Classes could not have discovered the alleged

contract, conspiracy or combination at an earlier date by the exercise of reasonable diligence

because of the deceptive practices and techniques of secrecy employed by Defendants and their

co-conspirators to avoid detection of, and fraudulently conceal, their contract, combination, or

conspiracy.

       191.    According to EC Decision, throughout the course of the conspiracy, Defendants

TRW and Bosch colluded by engaging in bilateral information exchanges over the phone, over

email, and at meetings. In doing so, the conspirators coordinated their pricing in a manner to avoid

detection by the OEMs. The exact dates and times of these communications and meetings are

within the knowledge of TRW and Bosch.

       192.    Because the alleged conspiracy was self-concealing and affirmatively concealed by

Defendants and their co-conspirators, Plaintiffs and members of the Classes had no knowledge of

the alleged conspiracy, or of any facts or information that would have caused a reasonably diligent

person to investigate whether a conspiracy existed, until, at the earliest, February 21, 2018, the

date the EC publicly announced that Defendants TRW, Continental, and Bosch participated in the

conspiracy alleged herein.

       193.    For these reasons, the statute of limitations applicable to Plaintiffs’ and the Classes’

claims was tolled and did not begin to run until February 21, 2018.

                                FIRST CLAIM FOR RELIEF
                           Violation of Section 1 of the Sherman Act
                       (on behalf of Plaintiffs and the Nationwide Class)

       194.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.


                                                 48
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.50 Filed 08/26/21 Page 50 of 101




           195.   Defendants and unnamed co-conspirators entered into and engaged in a contract,

combination, or conspiracy in unreasonable restraint of trade in violation of Section 1 of the

Sherman Act (15 U.S.C. § 1).

           196.   The acts done by Defendants as part of, and in furtherance of, their and their co-

conspirators’ contract, combination, or conspiracy were authorized, ordered, or done by their

officers, agents, employees, or representatives while actively engaged in the management of their

affairs.

           197.   During the Class Period, Defendants and their co-conspirators entered into a

continuing agreement, understanding and conspiracy in restraint of trade to artificially fix, raise,

stabilize, and control prices for Hydraulic Braking Systems, thereby creating anticompetitive

effects.

           198.   The anticompetitive acts were intentionally directed at the United States market for

Hydraulic Braking Systems and had a substantial and foreseeable effect on interstate commerce

by raising and fixing prices for Hydraulic Braking Systems installed in vehicles sold throughout

the United States.

           199.   The conspiratorial acts and combinations have caused unreasonable restraints in the

market for Hydraulic Braking Systems.

           200.   As a result of Defendants’ unlawful conduct, Plaintiffs and other similarly situated

indirect purchasers in the Nationwide Class who purchased Hydraulic Braking Systems have been

harmed by being forced to pay inflated, supra-competitive prices for Hydraulic Braking Systems.

           201.   In formulating and carrying out the alleged agreement, understanding and

conspiracy, Defendants and their co-conspirators did those things that they combined and




                                                   49
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.51 Filed 08/26/21 Page 51 of 101




conspired to do, including but not limited to the acts, practices and course of conduct set forth

herein.

          202.    Defendants and their co-conspirators’ conspiracy had the following effects, among

others:

                  (a) Price competition in the market for Hydraulic Braking Systems has been

                  restrained, suppressed, and/or eliminated in the United States;

                  (b) Prices for Hydraulic Braking Systems sold by Defendants and their co-

                  conspirators have been fixed, raised, maintained, and stabilized at artificially high,

                  non-competitive levels throughout the United States; and

                  (c) Plaintiffs and members of the Nationwide Class who purchased Hydraulic

                  Braking Systems indirectly from Defendants and their co-conspirators have been

                  deprived of the benefits of free and open competition.

          203.    Plaintiffs and members of the Nationwide Class have been injured and will continue

to be injured in their business and property by paying more for Hydraulic Braking Systems

purchased indirectly from Defendants and their co-conspirators than they would have paid and will

pay in the absence of the conspiracy.

          204.    The alleged contract, combination, or conspiracy is a per se violation of the federal

antitrust laws.

          205.    Plaintiffs and members of the Nationwide Class are entitled to an injunction against

Defendants, preventing and restraining the violations alleged herein.

                                 SECOND CLAIM FOR RELIEF
                                Violation of State Antitrust Statutes
                           (on behalf of Plaintiffs and the Damages Class)

          206.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.




                                                   50
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.52 Filed 08/26/21 Page 52 of 101




       207.         During the Class Period, Defendants and their co-conspirators engaged in a

continuing contract, combination or conspiracy with respect to the sale of Hydraulic Braking

Systems in unreasonable restraint of trade and commerce and in violation of the various state

antitrust and other statutes set forth below.

       208.         The contract, combination, or conspiracy consisted of an agreement among

Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain at artificially

supra-competitive prices for Hydraulic Braking Systems and to allocate customers for Hydraulic

Braking Systems in the United States.

       209.         In formulating and effectuating this conspiracy, Defendants and their co-

conspirators performed acts in furtherance of the combination and conspiracy, including:

              (a)       participating in meetings and conversations among themselves during which

              they agreed to price Hydraulic Braking Systems at certain levels, and otherwise to fix,

              increase, inflate, maintain, or stabilize effective prices paid by Plaintiffs and members

              of the Damages Class with respect to Hydraulic Braking Systems sold in the United

              States;

              (b)       allocating customers and markets for Hydraulic Braking Systems in the United

              States in furtherance of their agreements; and

              (c)       participating in meetings and conversations among themselves in the United

              States and elsewhere to implement, adhere to, and police the unlawful agreements they

              reached.

       210.         Defendants and their co-conspirators engaged in the actions described above for the

purpose of carrying out their unlawful agreements to fix, maintain, increase, or stabilize prices and

to allocate customers with respect to Hydraulic Braking Systems.




                                                    51
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.53 Filed 08/26/21 Page 53 of 101




        211.         Defendants’ anticompetitive acts described above were knowing and willful and

constitute violations or flagrant violations of the following state antitrust statutes.

        212.         Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Arizona Revised Statutes, §§ 44-1401, et seq.

               (a)       Defendants’ combination or conspiracy had the following effects: (1)

               Hydraulic Braking Systems price competition was restrained, suppressed, and

               eliminated throughout Arizona; (2) Hydraulic Braking Systems prices were raised,

               fixed, maintained and stabilized at artificially high levels throughout Arizona; (3)

               Plaintiffs and members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiffs and members of the Damages Class paid

               supracompetitive, artificially inflated prices for Hydraulic Braking Systems.

               (b)       During the Class Period, Defendants’ illegal conduct substantially affected

               Arizona commerce.

               (c)       As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured in their business and property

               and are threatened with further injury.

               (d)       By reason of the foregoing, Defendants entered into agreements in restraint of

               trade in violation of Ariz. Rev. Stat. §§ 44-1401, et seq. Accordingly, Plaintiffs and

               members of the Damages Class seek all forms of relief available under Ariz. Rev. Stat.

               §§ 44-1401, et seq.

        213.         Defendants have entered into an unlawful agreement in restraint of trade in

violation of the California Business and Professions Code, §§ 16700, et seq.




                                                    52
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.54 Filed 08/26/21 Page 54 of 101




            (a)    During the Class Period, Defendants and their co-conspirators entered into

            and engaged in a continuing unlawful trust in restraint of the trade and commerce

            described above in violation of Section 16720, California Business and Professions

            Code. Defendants have acted in violation of Section 16720 to fix, raise, stabilize,

            and maintain prices of, and allocate markets for, Hydraulic Braking Systems at

            supra-competitive levels.

            (b)    The aforesaid violations of Section 16720, California Business and

            Professions Code, consisted, without limitation, of a continuing unlawful trust and

            concert of action among Defendants and their co-conspirators, the substantial terms

            of which were to fix, raise, maintain, and stabilize the prices of, and to allocate

            markets for, Hydraulic Braking Systems.

            (c)    For the purpose of forming and effectuating the unlawful trust, Defendants

            and their co-conspirators have done those things which they combined and

            conspired to do, including but not limited to the acts, practices and course of

            conduct set forth above and the following: (1) Fixing, raising, stabilizing, and

            pegging the price of Hydraulic Braking Systems; and (2) Allocating among

            themselves the production of Hydraulic Braking Systems.

            (d)    The combination and conspiracy alleged herein has had, inter alia, the

            following effects: (1) Price competition in the sale of Hydraulic Braking Systems

            has been restrained, suppressed, and/or eliminated in the State of California; (2)

            Prices for Hydraulic Braking Systems sold by Defendants and their co-conspirators

            have been fixed, raised, stabilized, and pegged at artificially high, non-competitive

            levels in the State of California and throughout the United States; and (3) Those




                                             53
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.55 Filed 08/26/21 Page 55 of 101




              who purchased Hydraulic Braking Systems directly or indirectly from Defendants

              and their co-conspirators have been deprived of the benefit of free and open

              competition.

              (e)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              in that they paid more for Hydraulic Braking Systems than they otherwise would

              have paid in the absence of Defendants’ unlawful conduct. As a result of

              Defendants’ violation of Section 16720 of the California Business and Professions

              Code, Plaintiffs and members of the Damages Class seek treble damages and their

              cost of suit, including a reasonable attorney’s fee, pursuant to Section 16750(a) of

              the California Business and Professions Code.

       214.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the District of Columbia Code Annotated §§ 28-4501, et seq.

              (a)     Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout the District of Columbia; (2) Hydraulic Braking Systems

              prices were raised, fixed, maintained and stabilized at artificially high levels

              throughout the District of Columbia; (3) Plaintiffs and members of the Damages

              Class were deprived of free and open competition; and (4) Plaintiffs and members

              of the Damages Class paid supra-competitive, artificially inflated prices for

              Hydraulic Braking Systems.

              (b)     During the Class Period, Defendants’ illegal conduct substantially affected

              District of Columbia commerce.




                                               54
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.56 Filed 08/26/21 Page 56 of 101




               (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured in their business and property

               and are threatened with further injury.

               (d)    By reason of the foregoing, Defendants have entered into agreements in

               restraint of trade in violation of District of Columbia Code Ann. §§ 28-4501, et seq.

               Accordingly, Plaintiffs and members of the Damages Class seek all forms of relief

               available under District of Columbia Code Ann. §§ 28-4501, et seq.

       215.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Iowa Code §§ 553.1, et seq.

               (a)    Defendants’ combination or conspiracy had the following effects: (1)

               Hydraulic Braking Systems price competition was restrained, suppressed, and

               eliminated throughout Iowa; (2) Hydraulic Braking Systems prices were raised,

               fixed, maintained and stabilized at artificially high levels throughout Iowa; (3)

               Plaintiffs and members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiffs and members of the Damages Class paid supra-

               competitive, artificially inflated prices for Hydraulic Braking Systems.

               (b)    During the Class Period, Defendants’ illegal conduct substantially affected

               Iowa commerce.

               (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured in their business and property

               and are threatened with further injury.

               (d)    By reason of the foregoing, Defendants have entered into agreements in

               restraint of trade in violation of Iowa Code §§ 553.1, et seq. Accordingly, Plaintiffs




                                                55
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.57 Filed 08/26/21 Page 57 of 101




               and members of the Damages Class seek all forms of relief available under Iowa

               Code §§ 553.1, et seq.

       216.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Kansas Statutes Annotated, §§ 50-101, et seq.

               (a)    Defendants’ combination or conspiracy had the following effects: (1)

               Hydraulic Braking Systems price competition was restrained, suppressed, and

               eliminated throughout Kansas; (2) Hydraulic Braking Systems prices were raised,

               fixed, maintained and stabilized at artificially high levels throughout Kansas; (3)

               Plaintiffs and members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiffs and members of the Damages Class paid supra-

               competitive, artificially inflated prices for Hydraulic Braking Systems.

               (b)    During the Class Period, Defendants’ illegal conduct substantially affected

               Kansas commerce.

               (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured in their business and property

               and are threatened with further injury.

               (d)    By reason of the foregoing, Defendants have entered into agreements in

               restraint of trade in violation of Kansas Stat. Ann. §§ 50-101, et seq. Accordingly,

               Plaintiffs and members of the Damages Class seek all forms of relief available

               under Kansas Stat. Ann. §§ 50-101, et seq.

       217.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Maine Revised Statutes, Maine Rev. Stat. Ann. 10, §§ 1101, et seq.




                                                56
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.58 Filed 08/26/21 Page 58 of 101




              (a)    Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout Maine; (2) Hydraulic Braking Systems prices were raised,

              fixed, maintained and stabilized at artificially high levels throughout Maine; (3)

              Plaintiffs and members of the Damages Class were deprived of free and open

              competition; and (4) Plaintiffs and members of the Damages Class paid supra-

              competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)    During the Class Period, Defendants’ illegal conduct substantially affected

              Maine commerce.

              (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)    By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Maine Rev. Stat. Ann. 10, §§ 1101, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under Maine Rev. Stat. Ann. 10, §§ 1101, et seq.

       218.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Michigan Compiled Laws Annotated §§ 445.771, et seq.

              (a)    Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout Michigan; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained and stabilized at artificially high levels throughout

              Michigan; (3) Plaintiffs and members of the Damages Class were deprived of free




                                               57
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.59 Filed 08/26/21 Page 59 of 101




              and open competition; and (4) Plaintiffs and members of the Damages Class paid

              supra-competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)     During the Class Period, Defendants’ illegal conduct substantially affected

              Michigan commerce.

              (c)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)     By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Michigan Comp. Laws Ann. §§ 445.771, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under Michigan Comp. Laws Ann. §§ 445.771, et seq.

       219.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Minnesota Annotated Statutes §§ 325D.49, et seq.

              (a)     Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout Minnesota; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained and stabilized at artificially high levels throughout

              Minnesota; (3) Plaintiffs and members of the Damages Class were deprived of free

              and open competition; and (4) Plaintiffs and members of the Damages Class paid

              supracompetitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)     During the Class Period, Defendants’ illegal conduct substantially affected

              Minnesota commerce.




                                               58
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.60 Filed 08/26/21 Page 60 of 101




              (c)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)     By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Minnesota Stat. §§ 325D.49, et seq. Accordingly,

              Plaintiffs and members of the Damages Class seek all relief available under

              Minnesota Stat. §§ 325D.49, et seq.

       220.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Mississippi Code Annotated §§ 75-21-1, et seq.

              (a)     Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout Mississippi; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained and stabilized at artificially high levels throughout

              Mississippi; (3) Plaintiffs and members of the Damages Class were deprived of free

              and open competition; and (4) Plaintiffs and members of the Damages Class paid

              supracompetitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)     During the Class Period, Defendants’ illegal conduct substantially affected

              Mississippi commerce.

              (c)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)     By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Mississippi Code Ann. §§ 75-21-1, et seq.




                                               59
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.61 Filed 08/26/21 Page 61 of 101




              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under Mississippi Code Ann. §§ 75-21-1, et seq.

       221.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Nebraska Revised Statutes §§ 59-801, et seq.

              (a)     Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout Nebraska; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained and stabilized at artificially high levels throughout

              Nebraska; (3) Plaintiffs and members of the Damages Class were deprived of free

              and open competition; and (4) Plaintiffs and members of the Damages Class paid

              supra-competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)     During the Class Period, Defendants’ illegal conduct substantially affected

              Nebraska commerce.

              (c)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)     By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Nebraska Revised Statutes §§ 59-801, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under Nebraska Revised Statutes §§ 59-801, et seq.

       222.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Nevada Revised Statutes Annotated §§ 598A.010, et seq.




                                               60
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.62 Filed 08/26/21 Page 62 of 101




              (a)    Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout Nevada; (2) Hydraulic Braking Systems prices were raised,

              fixed, maintained and stabilized at artificially high levels throughout Nevada; (3)

              Plaintiffs and members of the Damages Class were deprived of free and open

              competition; and (4) Plaintiffs and members of the Damages Class paid supra-

              competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)    During the Class Period, Defendants’ illegal conduct substantially affected

              Nevada commerce.

              (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)    By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Nevada Rev. Stat. Ann. §§ 598A.010, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under Nevada Rev. Stat. Ann. §§ 598A.010, et seq.

       223.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the New Hampshire Revised Statutes §§ 356:1, et seq.

              (a)    Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout New Hampshire; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained and stabilized at artificially high levels throughout New

              Hampshire; (3) Plaintiffs and members of the Damages Class were deprived of free




                                               61
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.63 Filed 08/26/21 Page 63 of 101




              and open competition; and (4) Plaintiffs and members of the Damages Class paid

              supra-competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)     During the Class Period, Defendants’ illegal conduct substantially affected

              New Hampshire commerce.

              (c)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)     By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of New Hampshire Revised Statutes §§ 356:1, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under New Hampshire Revised Statutes §§ 356:1, et seq.

       224.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the New Mexico Statutes Annotated §§ 57-1-1, et seq.

              (a)     Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout New Mexico; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained and stabilized at artificially high levels throughout New

              Mexico; (3) Plaintiffs and members of the Damages Class were deprived of free

              and open competition; and (4) Plaintiffs and members of the Damages Class paid

              supra-competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)     During the Class Period, Defendants’ illegal conduct substantially affected

              New Mexico commerce.




                                               62
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.64 Filed 08/26/21 Page 64 of 101




              (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)    By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of New Mexico Stat. Ann. §§ 57-1-1, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under New Mexico Stat. Ann. §§ 57-1-1, et seq.

       225.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the New York General Business Laws §§ 340, et seq.

              (a)    Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout New York; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained and stabilized at artificially high levels throughout New

              York; (3) Plaintiffs and members of the Damages Class were deprived of free and

              open competition; and (4) Plaintiffs and members of the Damages Class paid supra-

              competitive, artificially inflated prices for Hydraulic Braking Systems when they

              purchased Vehicles containing Hydraulic Braking Systems, or purchased products

              that were otherwise of lower quality than they would have been absent Defendants’

              and their co-conspirators’ illegal acts, or were unable to purchase products that they

              otherwise would have purchased absent the illegal conduct.

              (b)    During the Class Period, Defendants’ illegal conduct substantially affected

              New York commerce.




                                               63
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.65 Filed 08/26/21 Page 65 of 101




               (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured in their business and property

               and are threatened with further injury.

               (d)    By reason of the foregoing, Defendants have entered into agreements in

               restraint of trade in violation of the New York Donnelly Act, §§ 340, et seq. The

               conduct set forth above is a per se violation of the Act. Accordingly, Plaintiffs and

               members of the Damages Class seek all relief available under New York Gen. Bus.

               Law §§ 340, et seq.

       226.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the North Carolina General Statutes §§ 75-1, et seq.

               (a)    Defendants’ combination or conspiracy had the following effects: (1)

               Hydraulic Braking Systems price competition was restrained, suppressed, and

               eliminated throughout North Carolina; (2) Hydraulic Braking Systems prices were

               raised, fixed, maintained and stabilized at artificially high levels throughout North

               Carolina; (3) Plaintiffs and members of the Damages Class were deprived of free

               and open competition; and (4) Plaintiffs and members of the Damages Class paid

               supra-competitive, artificially inflated prices for Hydraulic Braking Systems.

               (b)    During the Class Period, Defendants’ illegal conduct substantially affected

               North Carolina commerce.

               (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured in their business and property

               and are threatened with further injury.




                                                64
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.66 Filed 08/26/21 Page 66 of 101




              (d)    By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of North Carolina Gen. Stat. §§ 75-1, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under North Carolina Gen. Stat. §§ 75-1, et. seq.

       227.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the North Dakota Century Code §§ 51-08.1-01, et seq.

              (a)    Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout North Dakota; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained and stabilized at artificially high levels throughout North

              Dakota; (3) Plaintiffs and members of the Damages Class were deprived of free and

              open competition; and (4) Plaintiffs and members of the Damages Class paid supra-

              competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)    During the Class Period, Defendants’ illegal conduct had a substantial effect

              on North Dakota commerce.

              (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)    By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of North Dakota Cent. Code §§ 51-08.1-01, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under North Dakota Cent. Code §§ 51-08.1-01, et seq.




                                               65
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.67 Filed 08/26/21 Page 67 of 101




       228.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Oregon Revised Statutes §§ 646.705, et seq.

              (a)     Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout Oregon; (2) Hydraulic Braking Systems prices were raised,

              fixed, maintained and stabilized at artificially high levels throughout Oregon; (3)

              Plaintiffs and members of the Damages Class were deprived of free and open

              competition; and (4) Plaintiffs and members of the Damages Class paid supra-

              competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)     During the Class Period, Defendants’ illegal conduct had a substantial effect

              on Oregon commerce.

              (c)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)     By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Oregon Revised Statutes §§ 646.705, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under Oregon Revised Statutes §§ 646.705, et seq.

       229.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the South Dakota Codified Laws §§ 37-1-3.1, et seq.

              (a)     Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout South Dakota; (2) Hydraulic Braking Systems prices were




                                               66
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.68 Filed 08/26/21 Page 68 of 101




              raised, fixed, maintained and stabilized at artificially high levels throughout South

              Dakota; (3) Plaintiffs and members of the Damages Class were deprived of free and

              open competition; and (4) Plaintiffs and members of the Damages Class paid supra-

              competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)    During the Class Period, Defendants’ illegal conduct had a substantial effect

              on South Dakota commerce.

              (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)    By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of South Dakota Codified Laws Ann. §§ 37-1, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under South Dakota Codified Laws Ann. §§ 37-1, et seq.

       230.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Tennessee Code Annotated §§ 47-25-101, et seq.

              (a)    Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout Tennessee; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained and stabilized at artificially high levels throughout

              Tennessee; (3) Plaintiffs and members of the Damages Class were deprived of free

              and open competition; and (4) Plaintiffs and members of the Damages Class paid

              supra-competitive, artificially inflated prices for Hydraulic Braking Systems.




                                               67
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.69 Filed 08/26/21 Page 69 of 101




              (b)    During the Class Period, Defendants’ illegal conduct had a substantial effect

              on Tennessee commerce.

              (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)    By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Tennessee Code Ann. §§ 47-25-101, et seq.

              Accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under Tennessee Code Ann. §§ 47-25-101, et seq.

       231.   Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Utah Code Annotated §§ 76-10-3101, et seq.

              (a)    Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout Utah; (2) Hydraulic Braking Systems prices were raised,

              fixed, maintained and stabilized at artificially high levels throughout Utah; (3)

              Plaintiffs and members of the Damages Class were deprived of free and open

              competition; and (4) Plaintiffs and members of the Damages Class paid supra-

              competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)    During the Class Period, Defendants’ illegal conduct had a substantial effect

              on Utah commerce.

              (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.




                                               68
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.70 Filed 08/26/21 Page 70 of 101




               (d)    By reason of the foregoing, Defendants’ have entered into agreements in

               restraint of trade in violation of Utah Code Annotated §§ 76-10-3101, et seq.

               Accordingly, Plaintiffs and members of the Damages Class seek all relief available

               under Utah Code Annotated §§ 76-10-3101, et seq.

       232.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Vermont Stat. Ann. 9 §§ 2453, et seq.

               (a)    Defendants’ combination or conspiracy had the following effects: (1)

               Hydraulic Braking Systems price competition was restrained, suppressed, and

               eliminated throughout Vermont; (2) Hydraulic Braking Systems prices were raised,

               fixed, maintained and stabilized at artificially high levels throughout Vermont; (3)

               Plaintiffs and members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiffs and members of the Damages Class paid supra-

               competitive, artificially inflated prices for Hydraulic Braking Systems.

               (b)    During the Class Period, Defendants’ illegal conduct had a substantial effect

               on Vermont commerce.

               (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured in their business and property

               and are threatened with further injury.

               (d)    By reason of the foregoing, Defendants have entered into agreements in

               restraint of trade in violation of Vermont Stat. Ann. 9 §§ 2453, et seq. Accordingly,

               Plaintiffs and members of the Damages Class seek all relief available under

               Vermont Stat. Ann. 9 §§ 2453, et seq.




                                                69
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.71 Filed 08/26/21 Page 71 of 101




       233.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the West Virginia Code §§ 47-18-1, et seq.

               (a)    Defendants’ combination or conspiracy had the following effects: (1)

               Hydraulic Braking Systems price competition was restrained, suppressed, and

               eliminated throughout West Virginia; (2) Hydraulic Braking Systems prices were

               raised, fixed, maintained and stabilized at artificially high levels throughout West

               Virginia; (3) Plaintiffs and members of the Damages Class were deprived of free

               and open competition; and (4) Plaintiffs and members of the Damages Class paid

               supra-competitive, artificially inflated prices for Hydraulic Braking Systems.

               (b)    During the Class Period, Defendants’ illegal conduct had a substantial effect

               on West Virginia commerce.

               (c)    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured in their business and property

               and are threatened with further injury.

               (d)    By reason of the foregoing, Defendants have entered into agreements in

               restraint of trade in violation of West Virginia Code §§ 47-18-1, et seq.

               Accordingly, Plaintiffs and members of the Damages Class seek all relief available

               under West Virginia Code §§ 47-18-1, et seq.

       234.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Wisconsin Statutes §§ 133.01, et seq.

               (a)    Defendants’ combination or conspiracy had the following effects: (1)

               Hydraulic Braking Systems price competition was restrained, suppressed, and

               eliminated throughout Wisconsin; (2) Hydraulic Braking Systems prices were




                                                70
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.72 Filed 08/26/21 Page 72 of 101




               raised, fixed, maintained and stabilized at artificially high levels throughout

               Wisconsin; (3) Plaintiffs and members of the Damages Class were deprived of free

               and open competition; and (4) Plaintiffs and members of the Damages Class paid

               supra-competitive, artificially inflated prices for Hydraulic Braking Systems.

               (b)     During the Class Period, Defendants’ illegal conduct had a substantial effect

               on Wisconsin commerce.

               (c)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured in their business and property

               and are threatened with further injury.

               (d)     By reason of the foregoing, Defendants have entered into agreements in

               restraint of trade in violation of Wisconsin Stat. §§ 133.01, et seq. Accordingly,

               Plaintiffs and members of the Damages Class seek all relief available under

               Wisconsin Stat. §§ 133.01, et seq.

       235.    Plaintiffs and members of the Damages Class in each of the above states have been

injured in their business and property by reason of Defendants’ unlawful combination, contract,

conspiracy and agreement. Plaintiffs and members of the Damages Class have paid more for

Hydraulic Braking Systems than they otherwise would have paid in the absence of Defendants’

unlawful conduct. This injury is of the type the antitrust laws of the above states were designed to

prevent and flows from that which makes Defendants’ conduct unlawful.

       236.    In addition, Defendants have profited significantly from the aforesaid conspiracy.

Defendants’ profits derived from their anticompetitive conduct come at the expense and detriment

of the Plaintiffs and the members of the Damages Class.




                                                71
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.73 Filed 08/26/21 Page 73 of 101




       237.    Accordingly, Plaintiffs and the members of the Damages Class in each of the above

jurisdictions seek damages (including statutory damages where applicable), to be trebled or

otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

including reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                 THIRD CLAIM FOR RELIEF
                         Violation of State Consumer Protection Statutes
                         (on behalf of Plaintiffs and the Damages Class)

       238.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

       239.    Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of the state consumer protection and unfair competition

statutes listed below.

       240.    Defendants have knowingly entered into an unlawful agreement in restraint of trade

in violation of the Arkansas Code Annotated, § 4-88-101, et seq.

               (a)       Defendants knowingly agreed to, and did in fact, act in restraint of trade or

               commerce by affecting, fixing, controlling, and/or maintaining at non-competitive

               and artificially inflated levels, the prices at which Hydraulic Braking Systems

               Products were sold, distributed, or obtained in Arkansas and took efforts to conceal

               their agreements from Plaintiffs and members of the Damages Class.

               (b)       The aforementioned conduct on the part of Defendants constituted

               “unconscionable” and “deceptive” acts or practices in violation of Arkansas Code

               Annotated, § 4-88-107(a)(10).

               (c)       Defendants’ unlawful conduct had the following effects: (1) Hydraulic

               Braking Systems price competition was restrained, suppressed, and eliminated

               throughout Arkansas; (2) Hydraulic Braking Systems Products prices were raised,




                                                  72
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.74 Filed 08/26/21 Page 74 of 101




               fixed, maintained, and stabilized at artificially high levels throughout Arkansas; (3)

               Plaintiffs and the members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiffs and the members of the Damages Class paid supra-

               competitive, artificially inflated prices for Hydraulic Braking Systems.

               (d)      During the Class Period, Defendants’ illegal conduct substantially affected

               Arkansas commerce and consumers.

               (e)      As a direct and proximate result of the unlawful conduct of Defendants,

               Plaintiff and the members of the Damages Class have been injured in their business

               and property and are threatened with further injury.

               (f)      Defendants have engaged in unfair competition or unfair or deceptive acts

               or practices in violation of Arkansas Code Annotated, § 4-88-107(a)(10) and,

               accordingly, Plaintiffs and the members of the Damages Class seek all relief

               available under that statute.

       241.    Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of California Business and Professions Code

§ 17200, et seq.

               (a)      During the Class Period, Defendants marketed, sold, or distributed

               Hydraulic Braking Systems in California, and committed and continue to commit

               acts of unfair competition, as defined by Sections 17200, et seq. of the California

               Business and Professions Code, by engaging in the acts and practices specified

               above.

               (b)      This claim is instituted pursuant to Sections 17203 and 17204 of the

               California Business and Professions Code, to obtain restitution from Defendants




                                                 73
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.75 Filed 08/26/21 Page 75 of 101




            for acts, as alleged herein, that violated Section 17200 of the California Business

            and Professions Code, commonly known as the Unfair Competition Law.

            (c)    Defendants’ conduct as alleged herein violated Section 17200. The acts,

            omissions, misrepresentations, practices and non-disclosures of Defendants, as

            alleged herein, constituted a common, continuous, and continuing course of

            conduct of unfair competition by means of unfair, unlawful, and/or fraudulent

            business acts or practices within the meaning of California Business and

            Professions Code, Section 17200, et seq., including, but not limited to, the

            following: (1) the violations of Section 1 of the Sherman Act, as set forth above;

            (2) the violations of Section 16720, et seq., of the California Business and

            Professions Code, set forth above;

            (d)    Defendants’ acts, omissions, misrepresentations, practices, and non-

            disclosures, as described above, whether or not in violation of Section 16720, et

            seq., of the California Business and Professions Code, and whether or not concerted

            or independent acts, are otherwise unfair, unconscionable, unlawful or fraudulent;

            (e)    Defendants’ acts or practices are unfair to purchasers of Hydraulic Braking

            Systems (or Vehicles containing them) in the State of California within the meaning

            of Section 17200, California Business and Professions Code;

            (f)    Defendants’ acts and practices are fraudulent or deceptive within the

            meaning of Section 17200 of the California Business and Professions Code.

            (g)    Plaintiffs and members of the Damages Class are entitled to full restitution

            and/or disgorgement of all revenues, earnings, profits, compensation, and benefits




                                            74
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.76 Filed 08/26/21 Page 76 of 101




               that may have been obtained by Defendants as a result of such business acts or

               practices.

               (h)    The illegal conduct alleged herein is continuing and there is no indication

               that Defendants will not continue such activity into the future.

               (i)    The unlawful and unfair business practices of Defendants have caused and

               continue to cause Plaintiffs and the members of the Damages Class to pay supra-

               competitive and artificially-inflated prices for Hydraulic Braking Systems (or

               Vehicles containing them). Plaintiffs and the members of the Damages Class

               suffered injury in fact and lost money or property as a result of such unfair

               competition.

               (j)    The conduct of Defendants as alleged in this Complaint violates Section

               17200 of the California Business and Professions Code.

               (k)    As alleged in this Complaint, Defendants and their co-conspirators have

               been unjustly enriched as a result of their wrongful conduct and by Defendants’

               unfair competition. Plaintiffs and the members of the Damages Class are

               accordingly entitled to equitable relief including restitution and/or disgorgement of

               all revenues, earnings, profits, compensation, and benefits that may have been

               obtained by Defendants as a result of such business practices, pursuant to the

               California Business and Professions Code, Sections 17203 and 17204.

       242.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of District of Columbia Code § 28-3901, et seq.

               (a)    Defendants agreed to, and did in fact, act in restraint of trade or commerce

               by affecting, fixing, controlling and/or maintaining, at artificial and/or non-




                                                75
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.77 Filed 08/26/21 Page 77 of 101




            competitive levels, the prices at which Hydraulic Braking Systems were sold,

            distributed or obtained in the District of Columbia.

            (b)    The foregoing conduct constitutes “unlawful trade practices,” within the

            meaning of D.C. Code § 28-3904. Plaintiffs were not aware of Defendants’ price-

            fixing conspiracy and were therefore unaware that they were being unfairly and

            illegally overcharged. There was a gross disparity of bargaining power between the

            parties with respect to the price charged by Defendants for Hydraulic Braking

            Systems. Defendants had the sole power to set that price and Plaintiffs had no power

            to negotiate a lower price. Moreover, Plaintiffs lacked any meaningful choice in

            purchasing Hydraulic Braking Systems because they were unaware of the unlawful

            overcharge and there was no alternative source of supply through which Plaintiffs

            could avoid the overcharges. Defendants’ conduct with regard to sales of Hydraulic

            Braking Systems, including their illegal conspiracy to secretly fix the price of

            Hydraulic Braking Systems at supra-competitive levels and overcharge consumers,

            was substantively unconscionable because it was one-sided and unfairly benefited

            Defendants at the expense of Plaintiffs and the public. Defendants took grossly

            unfair advantage of Plaintiffs. The suppression of competition that has resulted

            from Defendants’ conspiracy has ultimately resulted in unconscionably higher

            prices for consumers so that there was a gross disparity between the price paid and

            the value received for Hydraulic Braking Systems.

            (c)    Defendants’ unlawful conduct had the following effects: (1) Hydraulic

            Braking Systems price competition was restrained, suppressed, and eliminated

            throughout the District of Columbia; (2) Hydraulic Braking Systems prices were




                                             76
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.78 Filed 08/26/21 Page 78 of 101




               raised, fixed, maintained, and stabilized at artificially high levels throughout the

               District of Columbia; (3) Plaintiffs and the Damages Class were deprived of free

               and open competition; and (4) Plaintiffs and the Damages Class paid supra-

               competitive, artificially inflated prices for Hydraulic Braking Systems.

               (d)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured and are threatened with

               further injury. Defendants have engaged in unfair competition or unfair or

               deceptive acts or practices in violation of District of Columbia Code § 28-3901, et

               seq., and, accordingly, Plaintiffs and members of the Damages Class seek all relief

               available under that statute.

       243.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,

Fla. Stat. §§ 501.201, et seq.

               (a)     Defendants’ unlawful conduct had the following effects: (1) Hydraulic

               Braking Systems price competition was restrained, suppressed, and eliminated

               throughout Florida; (2) Hydraulic Braking Systems prices were raised, fixed,

               maintained, and stabilized at artificially high levels throughout Florida; (3)

               Plaintiffs and members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiffs and members of the Damages Class paid supra-

               competitive, artificially inflated prices for Hydraulic Braking Systems.

               (b)     During the Class Period, Defendants’ illegal conduct substantially affected

               Florida commerce and consumers.




                                                77
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.79 Filed 08/26/21 Page 79 of 101




               (c)        As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured and are threatened with

               further injury.

               (d)        Defendants have engaged in unfair competition or unfair or deceptive acts

               or practices in violation of Florida Stat. § 501.201, et seq., and, accordingly,

               Plaintiffs and members of the Damages Class seek all relief available under that

               statute.

       244.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1, et seq.

               (a)        Defendants’ unlawful conduct had the following effects: (1) Hydraulic

               Braking Systems price competition was restrained, suppressed, and eliminated

               throughout Hawaii; (2) Hydraulic Braking Systems prices were raised, fixed,

               maintained, and stabilized at artificially high levels throughout Hawaii; (3)

               Plaintiffs and members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiffs and members of the Damages Class paid supra-

               competitive, artificially inflated prices for Hydraulic Braking Systems.

               (b)        During the Class Period, Defendants’ illegal conduct substantially affected

               Hawaii commerce and consumers.

               (c)        As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured and are threatened with

               further injury.

               (d)        Defendants have engaged in unfair competition or unfair or deceptive acts

               or practices in violation of Hawaii Rev. Stat. § 480, et seq., and, accordingly,




                                                   78
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.80 Filed 08/26/21 Page 80 of 101




               Plaintiffs and members of the Damages Class seek all relief available under that

               statute.

       245.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of Mass. G.L. c. 93A, §2.

               (a)        Defendants were engaged in trade or commerce as defined by G.L. c. 93A.

               (b)        Defendants agreed to, and did in fact, act in restraint of trade or commerce

               in a market which includes Massachusetts, by affecting, fixing, controlling and/or

               maintaining at artificial and non-competitive levels, the prices at which Hydraulic

               Braking Systems were sold, distributed, or obtained in Massachusetts and took

               efforts to conceal their agreements from Plaintiffs and members of the Damages

               Class.

               (c)        Defendants’ unlawful conduct had the following effects: (1) Hydraulic

               Braking Systems price competition was restrained, suppressed, and eliminated

               throughout Massachusetts; (2) Hydraulic Braking Systems prices were raised,

               fixed, maintained, and stabilized at artificially high levels throughout

               Massachusetts; (3) Plaintiffs and members of the Damages Class were deprived of

               free and open competition; and (4) Plaintiffs and members of the Damages Class

               paid supra-competitive, artificially inflated prices for Hydraulic Braking Systems.

               (d)        As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class were injured and are threatened with further

               injury.

               (e)        Defendants have been or will be served with a demand letter in accordance

               with G.L. c. 93A, § 9, or, upon information and belief, such service of a demand




                                                   79
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.81 Filed 08/26/21 Page 81 of 101




                letter was unnecessary due to Defendants not maintaining a place of business within

                the Commonwealth of Massachusetts or not keeping assets within the

                Commonwealth. More than thirty days has passed since such demand letters were

                served, and each of Defendants served has failed to make a reasonable settlement

                offer.

                (f)      By reason of the foregoing, Defendants engaged in unfair competition and

                unfair or deceptive acts or practices, in violation of G.L. c. 93A, §2. Defendants

                and their co-conspirators’ violations of Chapter 93A were knowing or willful,

                entitling Plaintiffs and members of the Damages Class to multiple damages.

        246.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Missouri Merchandising Practices Act, Mo. Rev.

Stat. § 407.010, et. seq.

                (a)      Plaintiffs and the Damages Class purchased Hydraulic Braking Systems for

                personal, family, or household purposes.

                (b)      Defendants engaged in the conduct described herein in connection with the

                sale of Hydraulic Braking Systems in trade or commerce in a market that includes

                Missouri.

                (c)      Defendants agreed to, and did in fact, affect, fix, control, and/or maintain,

                at artificial and non-competitive levels, the prices at which Hydraulic Braking

                Systems were sold, distributed, or obtained in Missouri, which conduct constituted

                unfair practices in that it was unlawful under federal and state law, violated public

                policy, was unethical, oppressive and unscrupulous, and caused substantial injury

                to Plaintiffs and members of the Damages Class.




                                                  80
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.82 Filed 08/26/21 Page 82 of 101




            (d)    Defendants concealed, suppressed, and omitted to disclose material facts to

            Plaintiffs and members of the Damages Class concerning their unlawful activities

            and artificially inflated prices for Hydraulic Braking Systems. They concealed,

            suppressed, and omitted facts that would have been important to Plaintiffs and

            members of the Damages Class as they related to the cost of Hydraulic Braking

            Systems they purchased.

            (e)    Defendants misrepresented the real cause of price increases and/or the

            absence of price reductions in Hydraulic Braking Systems by making public

            statements that were not in accord with the facts.

            (f)    Defendants’ statements and conduct concerning the price of Hydraulic

            Braking Systems were deceptive as they had the tendency or capacity to mislead

            Plaintiffs and members of the Damages Class to believe that they were purchasing

            Hydraulic Braking Systems at prices established by a free and fair market.

            (g)    Defendants’ unlawful conduct had the following effects: (1) Hydraulic

            Braking Systems price competition was restrained, suppressed, and eliminated

            throughout Missouri; (2) Hydraulic Braking Systems prices were raised, fixed,

            maintained, and stabilized at artificially high levels throughout Missouri; (3)

            Plaintiffs and members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiffs and members of the Damages Class paid supra-

            competitive, artificially inflated prices for Hydraulic Braking Systems.

            (h)    The foregoing acts and practices constituted unlawful practices in violation

            of the Missouri Merchandising Practices Act.




                                             81
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.83 Filed 08/26/21 Page 83 of 101




              (i)    As a direct and proximate result of the above-described unlawful practices,

              Plaintiffs and members of the Damages Class suffered ascertainable loss of money

              or property.

              (j)    Accordingly, Plaintiffs and members of the Damages Class seek all relief

              available under Missouri’s Merchandising Practices Act, specifically Mo. Rev.

              Stat. § 407.020, which prohibits “the act, use or employment by any person of any

              deception, fraud, false pretense, false promise, misrepresentation, unfair practice or

              the concealment, suppression, or omission of any material fact in connection with

              the sale or advertisement of any merchandise in trade or commerce…,” as further

              interpreted by the Missouri Code of State Regulations, 15 CSR 60-7.010, et seq.,

              15 CSR 60-8.010, et seq., and 15 CSR 60-9.010, et seq., and Mo. Rev. Stat. §

              407.025, which provides for the relief sought in this count.

       247.   Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Montana Consumer Protection Act of 1973, Mont.

Code, §§ 30-14-101, et seq.

              (a)    Defendants’ unlawful conduct had the following effects: (1) Hydraulic

              Braking Systems competition was restrained, suppressed, and eliminated

              throughout Montana; (2) Hydraulic Braking Systems prices were raised, fixed,

              maintained, and stabilized at artificially high levels throughout Montana; (3)

              Plaintiffs and members of the Damages Class were deprived of free and open

              competition; and (4) Plaintiffs and members of the Damages Class paid supra-

              competitive, artificially inflated prices for Hydraulic Braking Systems.




                                               82
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.84 Filed 08/26/21 Page 84 of 101




               (b)        During the Class Period, Defendants’ illegal conduct substantially affected

               Montana commerce and consumers.

               (c)        As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               and members of the Damages Class have been injured and are threatened with

               further injury.

               (d)        Defendants have engaged in unfair competition or unfair or deceptive acts

               or practices in violation of Mont. Code, §§ 30-14-101, et seq., and, accordingly,

               Plaintiffs and members of the Damages Class seek all relief available under that

               statute.

       248.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the New Mexico Stat. § 57-12-1, et seq.

               (a)        Defendants agreed to, and did in fact, act in restraint of trade or commerce

               by affecting, fixing, controlling and/or maintaining at non-competitive and

               artificially inflated levels, the prices at which Hydraulic Braking Systems were

               sold, distributed or obtained in New Mexico and took efforts to conceal their

               agreements from Plaintiffs and members of the Damages Class.

               (b)        The aforementioned conduct on the part of Defendants constituted

               “unconscionable trade practices,” in violation of N.M.S.A. Stat. § 57-12-3, in that

               such conduct, inter alia, resulted in a gross disparity between the value received by

               Plaintiffs and the members of the Damages Class and the prices paid by them for

               Hydraulic Braking Systems as set forth in N.M.S.A., § 57-12-2E. Plaintiffs were

               not aware of Defendants’ price-fixing conspiracy and were therefore unaware that

               they were being unfairly and illegally overcharged. There was a gross disparity of




                                                   83
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.85 Filed 08/26/21 Page 85 of 101




            bargaining power between the parties with respect to the price charged by

            Defendants for Hydraulic Braking Systems. Defendants had the sole power to set

            that price and Plaintiffs had no power to negotiate a lower price. Moreover,

            Plaintiffs lacked any meaningful choice in purchasing Hydraulic Braking Systems

            because they were unaware of the unlawful overcharge and there was no alternative

            source of supply through which Plaintiffs could avoid the overcharges. Defendants’

            conduct with regard to sales of Hydraulic Braking Systems, including their illegal

            conspiracy to secretly fix the price of Hydraulic Braking Systems at supra-

            competitive levels and overcharge consumers, was substantively unconscionable

            because it was one-sided and unfairly benefited Defendants at the expense of

            Plaintiffs and the public. Defendants took grossly unfair advantage of Plaintiffs.

            The suppression of competition that has resulted from Defendants’ conspiracy has

            ultimately resulted in unconscionably higher prices for consumers so that there was

            a gross disparity between the price paid and the value received for Hydraulic

            Braking Systems.

            (c)    Defendants’ unlawful conduct had the following effects: (1) Hydraulic

            Braking Systems price competition was restrained, suppressed, and eliminated

            throughout New Mexico; (2) Hydraulic Braking Systems prices were raised, fixed,

            maintained, and stabilized at artificially high levels throughout New Mexico; (3)

            Plaintiffs and the members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiffs and the members of the Damages Class paid supra-

            competitive, artificially inflated prices for Hydraulic Braking Systems.




                                             84
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.86 Filed 08/26/21 Page 86 of 101




               (d)        During the Class Period, Defendants’ illegal conduct substantially affected

               New Mexico commerce and consumers.

               (e)        As a direct and proximate result of the unlawful conduct of Defendants,

               Plaintiffs and the members of the Damages Class have been injured and are

               threatened with further injury.

               (f)        Defendants have engaged in unfair competition or unfair or deceptive acts

               or practices in violation of New Mexico Stat. § 57-12-1, et seq., and, accordingly,

               Plaintiffs and the members of the Damages Class seek all relief available under that

               statute.

       249.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.

               (a)        Defendants agreed to, and did in fact, act in restraint of trade or commerce

               by affecting, fixing, controlling and/or maintaining, at artificial and non-

               competitive levels, the prices at which Hydraulic Braking Systems were sold,

               distributed or obtained in New York and took efforts to conceal their agreements

               from Plaintiffs and members of the Damages Class.

               (b)        Defendants and their co-conspirators made public statements about the

               prices of Hydraulic Braking Systems and products containing Hydraulic Braking

               Systems that Defendants knew would be seen by New York consumers; such

               statements either omitted material information that rendered the statements that

               they made materially misleading or affirmatively misrepresented the real cause of

               price increases for Hydraulic Braking Systems and products containing Hydraulic




                                                   85
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.87 Filed 08/26/21 Page 87 of 101




            Braking Systems; and Defendants alone possessed material information that was

            relevant to consumers, but failed to provide the information.

            (c)    Because of Defendants’ unlawful trade practices in the State of New York,

            New York consumer class members who indirectly purchased Hydraulic Braking

            Systems were misled to believe that they were paying a fair price for Hydraulic

            Braking Systems or the price increases for Hydraulic Braking Systems were for

            valid business reasons; and similarly situated consumers were potentially affected

            by Defendants’ conspiracy.

            (d)    Defendants knew that their unlawful trade practices with respect to pricing

            Hydraulic Braking Systems would have an impact on New York consumers and

            not just Defendants’ direct customers.

            (e)    Defendants knew that their unlawful trade practices with respect to pricing

            Hydraulic Braking Systems would have a broad impact, causing consumer class

            members who indirectly purchased Hydraulic Braking Systems to be injured by

            paying more for Hydraulic Braking Systems than they would have paid in the

            absence of Defendants’ unlawful trade acts and practices.

            (f)    The conduct of Defendants described herein constitutes consumer-oriented

            deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law § 349, which

            resulted in consumer injury and broad adverse impact on the public at large, and

            harmed the public interest of New York State in an honest marketplace in which

            economic activity is conducted in a competitive manner.

            (g)    Defendants’ unlawful conduct had the following effects: (1) Hydraulic

            Braking Systems price competition was restrained, suppressed, and eliminated




                                            86
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.88 Filed 08/26/21 Page 88 of 101




               throughout New York; (2) Hydraulic Braking Systems prices were raised, fixed,

               maintained, and stabilized at artificially high levels throughout New York; (3)

               Plaintiffs and members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiffs and members of the Damages Class paid supra-

               competitive, artificially inflated prices for Hydraulic Braking Systems.

               (h)     During the Class Period, Defendants marketed, sold, or distributed

               Hydraulic Braking Systems in New York, and Defendants’ illegal conduct

               substantially affected New York commerce and consumers.

               (i)     During the Class Period, each of Defendants named herein, directly, or

               indirectly and through affiliates they dominated and controlled, manufactured, sold

               and/or distributed Hydraulic Braking Systems in New York.

               (j)     Plaintiffs and members of the Damages Class seek all relief available

               pursuant to N.Y. Gen. Bus. Law § 349 (h).

       250.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq.

               (a)     Defendants agreed to, and did in fact, act in restraint of trade or commerce

               by affecting, fixing, controlling and/or maintaining, at artificial and non-

               competitive levels, the prices at which Hydraulic Braking Systems were sold,

               distributed or obtained in North Carolina and took efforts to conceal their

               agreements from Plaintiffs and members of the Damages Class.

               (b)     Defendants’ price-fixing conspiracy could not have succeeded absent

               deceptive conduct by Defendants to cover up their illegal acts. Secrecy was integral

               to the formation, implementation and maintenance of Defendants’ price-fixing




                                                 87
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.89 Filed 08/26/21 Page 89 of 101




            conspiracy. Defendants committed inherently deceptive and self-concealing

            actions, of which Plaintiffs could not possibly have been aware. Defendants and

            their co-conspirators publicly provided pre-textual and false justifications regarding

            their price increases. Defendants’ public statements concerning the price of

            Hydraulic Braking Systems created the illusion of competitive pricing controlled

            by market forces rather than supra-competitive pricing driven by Defendants’

            illegal conspiracy. Moreover, Defendants deceptively concealed their unlawful

            activities by mutually agreeing not to divulge the existence of the conspiracy to

            outsiders, conducting meetings and conversations in secret, confining the plan to a

            small group of higher-level officials at each company and avoiding the creation of

            documents which would reveal the antitrust violations.

            (c)    The conduct of Defendants described herein constitutes consumer-oriented

            deceptive acts or practices within the meaning of North Carolina law, which

            resulted in consumer injury and broad adverse impact on the public at large, and

            harmed the public interest of North Carolina consumers in an honest marketplace

            in which economic activity is conducted in a competitive manner.

            (d)    Defendants’ unlawful conduct had the following effects: (1) Hydraulic

            Braking Systems price competition was restrained, suppressed, and eliminated

            throughout North Carolina; (2) Hydraulic Braking Systems prices were raised,

            fixed, maintained, and stabilized at artificially high levels throughout North

            Carolina; (3) Plaintiffs and members of the Damages Class were deprived of free

            and open competition; and (4) Plaintiffs and members of the Damages Class paid

            supra-competitive, artificially inflated prices for Hydraulic Braking Systems.




                                             88
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.90 Filed 08/26/21 Page 90 of 101




               (e)     During the Class Period, Defendants marketed, sold, or distributed

               Hydraulic Braking Systems in North Carolina, and Defendants’ illegal conduct

               substantially affected North Carolina commerce and consumers.

               (f)     During the Class Period, Defendants, directly, or indirectly and through

               affiliates they dominated and controlled, manufactured, sold and/or distributed

               Hydraulic Braking Systems in North Carolina.

               (g)     Plaintiffs and members of the Damages Class seek actual damages for their

               injuries caused by these violations in an amount to be determined at trial and are

               threatened with further injury. Defendants have engaged in unfair competition or

               unfair or deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-

               1.1, et seq., and, accordingly, Plaintiffs and members of the Damages Class seek

               all relief available under that statute.

       251.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Rhode Island Unfair Trade Practice and Consumer

Protection Act, R.I. Gen. Laws §§ 6-13.1-1, et seq.

               (a)     Members of this Damages Class purchased Hydraulic Braking Systems for

               personal, family, or household purposes.

               (b)     Defendants agreed to, and did in fact, act in restraint of trade or commerce

               in a market that includes Rhode Island, by affecting, fixing, controlling, and/or

               maintaining, at artificial and non-competitive levels, the prices at which Hydraulic

               Braking Systems were sold, distributed, or obtained in Rhode Island.

               (c)     Defendants deliberately failed to disclose material facts to Plaintiffs and

               members of the Damages Class concerning their unlawful activities and artificially




                                                  89
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.91 Filed 08/26/21 Page 91 of 101




            inflated prices for Hydraulic Braking Systems. Defendants owed a duty to disclose

            such facts, and considering the relative lack of sophistication of the average, non-

            business consumer, they breached that duty by their silence. Defendants

            misrepresented to all consumers during the Class Period that their Hydraulic

            Braking Systems prices were competitive and fair.

            (d)    Defendants’ unlawful conduct had the following effects: (1) Hydraulic

            Braking Systems price competition was restrained, suppressed, and eliminated

            throughout Rhode Island; (2) Hydraulic Braking Systems prices were raised, fixed,

            maintained, and stabilized at artificially high levels throughout Rhode Island; (3)

            Plaintiffs and members of the Damages Class were deprived of free and open

            competition; and (4) Plaintiffs and members of the Damages Class paid supra-

            competitive, artificially inflated prices for Hydraulic Braking Systems.

            (e)    As a direct and proximate result of Defendants’ violations of law, Plaintiffs

            and members of the Damages Class suffered an ascertainable loss of money or

            property as a result of Defendants’ use or employment of unconscionable and

            deceptive commercial practices as set forth above. That loss was caused by

            Defendants’ willful and deceptive conduct, as described herein.

            (f)    Defendants’ deception, including their affirmative misrepresentations and

            omissions concerning the price of Hydraulic Braking Systems, likely misled all

            consumers acting reasonably under the circumstances to believe that they were

            purchasing Hydraulic Braking Systems at prices set by a free and fair market.

            Defendants’ affirmative misrepresentations and omissions constitute information




                                             90
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.92 Filed 08/26/21 Page 92 of 101




              important to Plaintiffs and members of the Damages Class as they related to the

              cost of Hydraulic Braking Systems they purchased.

              (g)     Defendants have engaged in unfair competition or unfair or deceptive acts

              or practices in violation of Rhode Island Gen. Laws. § 6-13.1-1, et seq., and,

              accordingly, Plaintiffs and members of the Damages Class seek all relief available

              under that statute.

       252.   Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of South Carolina Unfair Trade Practices Act, S.C. Code

Ann. §§ 39-5-10, et seq.

              (a)     Defendants’ combination or conspiracy had the following effects: (1)

              Hydraulic Braking Systems price competition was restrained, suppressed, and

              eliminated throughout South Carolina; (2) Hydraulic Braking Systems prices were

              raised, fixed, maintained, and stabilized at artificially high levels throughout South

              Carolina; (3) Plaintiffs and members of the Damages Class were deprived of free

              and open competition; and (4)          Plaintiffs and members of the Damages Class

              paid supra-competitive, artificially inflated prices for Hydraulic Braking Systems.

              (b)     During the Class Period, Defendants’ illegal conduct had a substantial effect

              on South Carolina commerce.

              (c)     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

              and members of the Damages Class have been injured in their business and property

              and are threatened with further injury.

              (d)     Defendants have engaged in unfair competition or unfair or deceptive acts

              or practices in violation of S.C. Code Ann. §§ 39-5-10, et seq., and, accordingly,




                                               91
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.93 Filed 08/26/21 Page 93 of 101




               Plaintiffs and the members of the Damages Class seek all relief available under that

               statute.

       253.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of 9 Vermont § 2451, et seq.

               (a)        Defendants agreed to, and did in fact, act in restraint of trade or commerce

               in a market that includes Vermont by affecting, fixing, controlling, and/or

               maintaining, at artificial and non-competitive levels, the prices at which Hydraulic

               Braking Systems were sold, distributed, or obtained in Vermont.

               (b)        Defendants deliberately failed to disclose material facts to Plaintiffs and

               members of the Damages Class concerning their unlawful activities and artificially

               inflated prices for Hydraulic Braking Systems. Defendants owed a duty to disclose

               such facts, and considering the relative lack of sophistication of the average, non-

               business consumer, Defendants breached that duty by their silence. Defendants

               misrepresented to all consumers during the Class Period that their Hydraulic

               Braking Systems prices were competitive and fair.

               (c)        Defendants’ unlawful conduct had the following effects: (1) Hydraulic

               Braking Systems price competition was restrained, suppressed, and eliminated

               throughout Vermont; (2) Hydraulic Braking Systems prices were raised, fixed,

               maintained, and stabilized at artificially high levels throughout Vermont; (3)

               Plaintiffs and members of the Damages Class were deprived of free and open

               competition; and (4) Plaintiffs and members of the Damages Class paid supra-

               competitive, artificially inflated prices for Hydraulic Braking Systems.




                                                   92
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.94 Filed 08/26/21 Page 94 of 101




                 (d)     As a direct and proximate result of Defendants’ violations of law, Plaintiffs

                 and members of the Damages Class suffered an ascertainable loss of money or

                 property as a result of Defendants’ use or employment of unconscionable and

                 deceptive commercial practices as set forth above. That loss was caused by

                 Defendants’ willful and deceptive conduct, as described herein.

                 (e)     Defendants’ deception, including their affirmative misrepresentations and

                 omissions concerning the prices of Hydraulic Braking Systems, likely misled all

                 purchasers acting reasonably under the circumstances to believe that they were

                 purchasing Hydraulic Braking Systems at prices set by a free and fair market.

                 Defendants’ misleading conduct and unconscionable activities constitutes unfair

                 competition or unfair or deceptive acts or practices in violation of 9 Vermont §

                 2451, et seq., and, accordingly, Plaintiffs and members of the Damages Class seek

                 all relief available under that statute.

                                FOURTH CLAIM FOR RELIEF
                                        Unjust Enrichment
                          (on behalf of Plaintiffs and the Damages Class)

       254.      Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

       255.      Plaintiffs bring this claim under the laws of all states listed in the Second and Third

Claims, supra.

       256.      As a result of their unlawful conduct described above, Defendants have and will

continue to be unjustly enriched. Defendants have been unjustly enriched by the receipt of, at a

minimum, unlawfully inflated prices and unlawful profits on sales of Hydraulic Braking Systems




                                                    93
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.95 Filed 08/26/21 Page 95 of 101




       257.    Defendants have benefited from their unlawful acts, and it would be inequitable for

Defendants to be permitted to retain any of the ill-gotten gains resulting from the overpayments

made by Plaintiffs or the members of the Damages Class for Hydraulic Braking Systems.

       258.    Plaintiffs and the members of the Damages Class are entitled to the amount of

Defendants’ ill-gotten gains resulting from their unlawful, unjust, and inequitable conduct.

Plaintiffs and the members of the Damages Class are entitled to the establishment of a constructive

trust consisting of all ill-gotten gains from which Plaintiffs and the members of the Damages Class

may make claims on a pro rata basis.

       259.    Pursuit of any remedies against the firms from which Plaintiffs and the members of

the Damages Class purchased Vehicles containing Hydraulic Braking Systems subject to

Defendants’ conspiracy would have been futile.

                                     PRAYER FOR RELIEF

Accordingly, Plaintiffs respectfully request that:

       260.    The Court determine that this action may be maintained as a class action under

Rules 23(a), (b)(2) and (b)(3) and direct that reasonable notice of this action, as provided by Rule

23(c)(2), be given to each and every member of the Classes;

       261.    That the unlawful conduct, contract, conspiracy, or combination alleged herein be

adjudged and decreed:

               (a)      An unreasonable restraint of trade or commerce in violation of Section 1 of

               the Sherman Act;

               (b)      A per se violation of Section 1 of the Sherman Act; and

               (c)      An unlawful combination, trust, agreement, understanding and/or concert

               of action in violation of the state antitrust and unfair competition and consumer

               protection laws as set forth herein.


                                                 94
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.96 Filed 08/26/21 Page 96 of 101




               (d)      Acts of unjust enrichment by Defendants as set forth herein.

       262.    Plaintiffs and the members of the Damages Class recover damages, to the maximum

extent allowed under such laws, and that a joint and several judgment in favor of Plaintiffs and the

members of the Damages Class be entered against Defendants in an amount to be trebled to the

extent such laws permit;

       263.    Plaintiffs and the members of the Damages Class recover damages, to the maximum

extent allowed by such laws, in the form of restitution and/or disgorgement of profits unlawfully

gained from them;

       264.    Defendants, their affiliates, successors, transferees, assignees and other officers,

directors, partners, agents and employees thereof, and all other persons acting or claiming to act

on their behalf or in concert with them, be permanently enjoined and restrained from in any manner

continuing, maintaining or renewing the conduct, contract, conspiracy, or combination alleged

herein, or from entering into any other contract, conspiracy, or combination having a similar

purpose or effect, and from adopting or following any practice, plan, program, or device having a

similar purpose or effect;

       265.    Plaintiffs and the members of the Damages Class be awarded restitution, including

disgorgement of profits Defendants obtained as a result of their acts of unfair competition and acts

of unjust enrichment;

       266.    Plaintiffs and the members of the Classes be awarded pre- and post- judgment

interest as provided by law, and that such interest be awarded at the highest legal rate from and

after the date of service of this Complaint;

       267.    Plaintiffs and the members of the Classes recover their costs of suit, including

reasonable attorneys’ fees, as provided by law; and




                                                95
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.97 Filed 08/26/21 Page 97 of 101




       268.   Plaintiffs and members of the Classes have such other and further relief as the case

may require and the Court may deem just and proper.



DATED: August 26, 2021                          /s/ Elizabeth T. Castillo
                                                Adam J. Zapala
                                                Elizabeth T. Castillo
                                                Reid W. Gaa
                                                COTCHETT, PITRE &
                                                McCARTHY, LLP
                                                San Francisco Airport Office Center
                                                840 Malcolm Road, Suite 200
                                                Burlingame, CA 94010
                                                Telephone: (650) 697-6000
                                                Facsimile: (650) 697-0577
                                                azapala@cpmlegal.com
                                                ecastillo@cpmlegal.com
                                                rgaa@cpmlegal.com


                                                Marc M. Seltzer
                                                Steven G. Sklaver
                                                SUSMAN GODFREY L.L.P.
                                                1900 Avenue of the Stars Suite 1400
                                                Los Angeles, CA 90067
                                                Telephone: (310) 789-3100
                                                Facsimile: (310) 789-3150
                                                mseltzer@susmangodfrey.com
                                                ssklaver@susmangodfrey.com

                                                Terrell W. Oxford
                                                Chanler A. Langham
                                                SUSMAN GODFREY L.L.P.
                                                1000 Louisiana St.
                                                Suite 5100
                                                Houston, TX 77002
                                                Telephone: (713) 651-9366
                                                Facsimile: (713) 654-6666
                                                toxford@susmangodfrey.com
                                                clangham@susmangodfrey.com




                                               96
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.98 Filed 08/26/21 Page 98 of 101




                                      Floyd Short
                                      Jenna G. Farleigh
                                      SUSMAN GODFREY L.L.P.
                                      1201 3rd Avenue, Suite 3800
                                      Seattle, WA 98101
                                      Telephone: (206) 373-7381
                                      Facsimile: (206) 516-3883
                                      fshort@susmangodfrey.com
                                      jfarleigh@susmangodfrey.com


                                      William V. Reiss
                                      ROBINS KAPLAN LLP
                                      399 Park Avenue, Suite 3600
                                      New York, NY 10022
                                      Telephone: (212) 980-7400
                                      Facsimile: (212) 980-7499
                                      WReiss@RobinsKaplan.com

                                      Attorneys for Plaintiffs and Interim Co-Lead
                                      Class Counsel for the Proposed End-Payor
                                      Plaintiff Classes




                                     97
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.99 Filed 08/26/21 Page 99 of 101




                                        JURY DEMAND

        Plaintiffs demand a trial by jury, pursuant to Federal Rule of Civil Procedure 38(b), of all

issues so triable.



DATED: August 26, 2021                            /s/ Elizabeth T. Castillo
                                                  Adam J. Zapala
                                                  Elizabeth T. Castillo
                                                  Reid W. Gaa
                                                  COTCHETT, PITRE &
                                                  McCARTHY, LLP
                                                  San Francisco Airport Office Center
                                                  840 Malcolm Road, Suite 200
                                                  Burlingame, CA 94010
                                                  Telephone: (650) 697-6000
                                                  Facsimile: (650) 697-0577
                                                  azapala@cpmlegal.com
                                                  ecastillo@cpmlegal.com
                                                  rgaa@cpmlegal.com

                                                  Marc M. Seltzer
                                                  Steven G. Sklaver
                                                  SUSMAN GODFREY L.L.P.
                                                  1900 Avenue of the Stars, Suite 1400
                                                  Los Angeles, CA 90067-6029
                                                  Telephone: (310) 789-3100
                                                  Facsimile: (310) 789-3150
                                                  mseltzer@susmangodfrey.com
                                                  ssklaver@susmangodfrey.com

                                                  Terrell W. Oxford
                                                  Chanler A. Langham
                                                  SUSMAN GODFREY L.L.P.
                                                  1000 Louisiana St.
                                                  Suite 5100
                                                  Houston, TX 77002
                                                  Telephone: (713) 651-9366
                                                  Facsimile: (713) 654-6666
                                                  toxford@susmangodfrey.com
                                                  clangham@susmangodfrey.com

                                                  William V. Reiss




                                                98
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.100 Filed 08/26/21 Page 100 of 101




                                       ROBINS KAPLAN LLP
                                       399 Park Avenue, Suite 3600
                                       New York, NY 10022
                                       Telephone: (212) 980-7400
                                       Facsimile: (212) 980-749
                                       WReiss@RobinsKaplan.com

                                       Attorneys for Plaintiffs and Interim Co-Lead
                                       Class Counsel for the Proposed End-Payor
                                       Plaintiffs Classes




                                      99
Case 2:21-cv-11993-DML-KGA ECF No. 1, PageID.101 Filed 08/26/21 Page 101 of 101




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2021, I caused the foregoing to be electronically filed

 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 to all counsel of record.

                                                 /s/ Elizabeth T. Castillo
                                                 Elizabeth T. Castillo




                                               100
